Case 13-50530-CSS   Doc 772-13   Filed 08/21/20   Page 1 of 53




 Exhibit 122
                                Case 13-50530-CSS                       Doc 772-13              Filed 08/21/20             Page 2 of 53



                                                                    FORBEARANCE SUMMARY

     Borrower:                                    Allied Holdings                                                    Analyst:           R. Ehrlich
     Amendment Fee:                               9 basis points                                                     Date:             9/22/08
     Required Consent:                            50%
     Due Date:                                    9/23/08
                                   Current         Proposed         BDCM STATUS: Public D Private S
      Corporate                    B+/B2
      Sr. Secured Rating           B1/BB-
      Jr. Secured Rating           B1/BB-
                                                                              BDCM Exposure
                                                                                                                                   Current            Proposed
              Security             BDC Fin      Opp           opp          CLO            CLO      CLO             Total           Coupon              Coupon
                                                Fund I        Fund It      2005-1         2005-2   2006-1
      Allied 1st lien Syn. LC                                    0.4           1.1                                  1.5             L+400               L+600
      Allied 1st lien TL                                         1.4           3.9                                  5.3             L+400               L+600
      Total                                                      1.8           5.0                                  6.8


      Summary of Forbearance:
      Under the loan agreement, there is currently an event of default due to (a) a failure to deliver a certified report identifying the amount of term loans and
      2 lien term loans purchased by Yucaipa in June and July along with total loan held by the sponsor, (b) the Borrower failed the leverage test on 6/30/08
      and (c) the Borrower failed the interest coverage test on 6/30/08. The Borrower has also indicated that it will be in default of the leverage and interest
      coverage covenants in the 3rd quarter as well.

      The lenders will agree to forbear from exercising remedies until Oct. 15, in exchange for the following:
           1) A $250,000 fee paid pro rata to the lenders ($100,000 of which will be credited against fees in a follow-on amendment)
           2) The Borrower will not, during the forbearance period, make any payments to the sponsor other than ordinary course out of pocket expenses.
                Yucaipa will not receive interest on the $20mm in 2"" lien term loan it owns, nor will they be paid their management fee.
           3) The Borrower agrees to pay the lenders the 2% default rate.
           4) The Borrower will not spend more the $7.7mm on capex during the forbearance period.
           5) The Lenders get access to management and inspection rights upon reasonable notice
           6) Senior management must be available for weekly or other periodic updates
           7) Borrower must submit weekly 13 week cash flow forecasts with variance analysis
           8) Borrower will provide evergreen retainers for CIT's counsel ($1 50K) and Term Loan Lender Counsel (Ropes and Gray) ($1 OOK). They also
                will prepay $25,000 for Broadpoint, the financial advisor.

      As a prerequisite to 1 °* lien forbearance, the 2nd lien lenders must forbear as well.

      Additionally, Yucaipa agrees (1) to represent that it does not own any 1 lien debt and owns $20mm of 2 lien debt, (2) that it won't purchase any 1st lien
      debt during the forbearance period.

      NOTE: Goldman Sachs is paid $550K as an advisor the company if an amendment is completed.
      Performance Update:
      2Q08 EBITDAwas$13.1mm (down from $15.0mm a year ago) despite the benefit of a 17% wage reduction in April and May (the wage reduction began
      last June). Volumes were down 13.5%, but unit revenues were up 5.6%. EBITDA per unit was essentially flat with last year at $8.00.

      Sr. debt was $195.7mm and total debt was $225.7mm. Yucaipa purchased $40mm of 2 lien debt during the quarter at 60 cents on the dollar and
      converted 50% of it to equity. There is also a $50mm synthetic LC facility (of which $45mm is utilized). LTM EBITDA was $40.4mm. Sr. leverage was
      4.8x and total leverage was 5.6x. Including the LC, leverage increases 1.2x.

      July EBITDA was up $4.7mm from a year ago to $4mm. EBITDA was $1.2mm better than plan due to (a) higher volumes (b) better performance at
      Axys, the company's brokerage subsidiary (c) fuel price benefit, and (d) revenue true up (money owed from prior periods). The company did not say
      what the benefit was from each one. The company another $16.5mm on the R/C during July bringing sr. debt to $212.2mm (262.2mm including the LC
      facility). Given LTM EBITDA of $45.1 mm, sr. leverage was 4.7x (5.8x including LC).

      August EBITDA was $6mm vs. $6.7mm a year ago, but $2mm better than their July plan. The improvement over plan was due to (a) some unexpected
      volumes in Canada and (b) downturn in oil prices.

      Company is spending all its cash flow on interest and capex (and then some). As of last week, it had $17.4mm of cash (burning through operating cash
      flow and the $16.5mm it borrowed from the banks in July)

      Projection Update:
      Company still expects to hits its projected $53mm target for 2008 EBITDA. September is expected to be flat to plan ($6.7mm in EBITDA). The company
      expects their cash position to improve starting at the end of October and Increasing through Mid December to $26mm ($9mm improvement over today).
      This.assumes they pay the banks a 1 % amendment fee and Goldman's 550K fee (totals about $3mm).



      Recommendation:
      I don't think the forbearance goes far enough to shut off payments to Yucaipa and prohibit them buying back debt. Nevertheless, I think there Is
      sufficient lender support to get this done. I recommend we don't sign.




                                                                                                    DEPOSITION
                                                                                                      EXHIBIT
Confidential - Professional's Only                                                                        360                                          BDCM0028410
                                                                                                   4/30/19 ps
                                       Case 13-50530-CSS                       Doc 772-13                 Filed 08/21/20                 Page 3 of 53


Allied Holdings
                                                                             LTM
                                       12/31/04 12/31/05 12/31/06 12/31/07 6/30/08      3/31/06 6/30/06 9/30/06 12/31/06 3/31/07 6/30/07 9/30/07 12/31/07 3/31/08 6/30/08
Revenues                                  895.2 892.9 893.8 822.8 800.5                   240.8 245.1 202.2 205.5 192.8 222.5 196.6 210.9 189.8 203.2
YOY Change                                 3.4% -0.3% 0.1% -7.9%                           9.0% 5.4% -0.5% -13.0% -19.9% -9.2% -2.7% 2.7% -1.6% -8.7%


Operating expenses:
Salaries, wages, and fringe benefits     488.7     468.0    451.0     403.7    376.3      126.0    114.9     104.9     105.6     102.1     108.9
Operating suppiies and expenses           162.3    178.5    183.7     185.0    192.9       48.7     50.3      43.2       41.5     42.1      48.0
Purchased transportation                  111.2    119.3    115.2      98.5    100.4       30.9     32.6      26.1      25.5      22.9      26.5
Insurance and claims                       40.8     39.4     41.7      38.4     36.8       10.3     10.2      10.0       10.5      9.0      10.3
Operating taxes and licenses               29.8     29.8     28.1      27.4     26.2        7.7      7.4        6.6       6.4      6.7        7.0
Depreciation and amortization              42.9     29.9     29.4      46.3     61.2        6.9      7.2        6.9       8.0      7.7        7.9
Rents                                       8.6       7.5      7.2      7.4       6.5        1.8      1.7       1.8       1.8      1.9        2.0
Communications and utilities                6.3       6.1      6.3      5.9       5.7        1.9      1.5       1.4       1.4      1.8        1.5
Other operating expenses                   10.1      11.7      7.8     14.5     15.3        2.1      2.0        2.1       1.7      2.1        3.4
Impairment of goodwill                      8.3     79.2       0.0                0.0
(Gain) loss on asset saies                (0.8)              (3.3)      0.7      0.7       (0.1)    (0.1)     (0.0)     (3.0)      0.0        0.0
Total operating expenses                 908.3     969.4    867.0     827.7    822.0      236.2    227.8     203.1     199.4     196.3     215.4


Operating (loss) income                  (13.0)    (76.5)    26.8      (4.9)   (21.5)       4.6     17.3      (1.0)       6.1    (3.5)        7.1
Add-back: One-Time Items                   12.1     85.1       0.0      0.0      0.0
Adjusted Operating Income                 (0.9)       8.6    26.8      (4.9)   (21.5)       4.6     17.3      (1.0)       6.1    (3.5)        7.1
EBIT Margin                               -0.1%     1.0%     3.0%     -0.6%     -2.7%      1.S%     7.1%     -0.5%      3.0%     -1.8%      3.2%

LTM EBIT                                  (0.9)       8.6    26.8      (4.9)   (21.5)      15.1     25.3      28.5      27.1      18.9        8.7


EBITDA                                    41.2     38.5     53.0      42.1     40.4       11.4     24.4       6.0      11.0       4.2      15.0
EBITDA Margin                             4.6%      4.3%     6.9%      S.1%     5.1%       4.7%    10.0%      2.9%      5.4%     2.2%       6.8%
LTM EBITDA                                41.2     38.5     53.0      42.1     40.4       43.5     54.3      57.8      52.9      45.7      36.2


interest expense                         (31.4)    (39.4)   (30.2)   (47.0)    (42.3)      (6.5)    (8.7)     (5.5)     (5.6)    (7.6)     (11.3)
Non-Cash Interest Expense                                              21.2     17.0                                               3.6       4.4
Investment income                          1.1       2.8       4.8      5.1      3.6         1.0      1.2       1.3       1.3      1.2        1.5
Foreign exchange gains, net                1.9       1.4     (0.6)      9.4      3.5       (0.2)     1.8        0.3     (2.5)      0.3       4.6


Capex                                    (22.5)    (19.4)   (35.8)   (67.5)    (66.8)      (6.2)    (6.3)   (13.1)     (10.2)   (13.4)     (18.6)
Asset Sales                                3.0       2.9       4.5      5.1      5.1       0.1      0.7       0.1        3.6      0.2       0.1
Snsurance deposits                       (32.1)              (1.9)     (0.9)    (2.2)      (0.6)    (0.1)     (0.3)     (0.8)    (0.5)      (0.2)
Insurance deposit returned                35.0                 4.5      1.4      3.3       1.9      1.0       0.5        1.1      0.5       0.6
Working Capital Changes                                      20.5      (5.6)   (16.6)                                  20.5       8.6       (2.6)
FX (gains) losses                                                      (9.4)    (2.9)                                            (0.3)      (4.6)
Chg in Restricted Cash                                                  1.5     29.3
.Reorg items                                                (11.7)   (22.4)    (15.0)     (3.3)     (3.2)    (3.1)      (2.1)    (2.6)     (13.5)
Net Cash Flow                                                7.1     (66.9)    (43.6)     (2.3)    10.7     (14.0)     16.4      (5.8)     (24.5)
Chg in Net Debt                                                       43.4      17.5       0.1      (8.7)    11.4      10.9     (22.5)     28.2


Units Hauled (OOOs)                      8.827     8.275    7,577    6,857     6,458      2,076    2,076     1,673     1.751    1,700      1,873
YOY Change                                 1.3%     -6.3%   -8.4'.    -9.5%               -1.S%    -9.2%    -103%      -)5.8%   -18.1%      -9W
Unit Revenues                            101.4     107.9    118.0    120.0     124.0      116.0    118.0    120.8      117.4    113.4      118.8
YOY Change                                 2.1%     e.4%     9.3%      1.7%               11.2%    12.4%     11.0%      3.2%     -2.21

Reported Unit Revenues                                      114.1    115.7                                  116.4               109.2
VOy Change
Cash Unit Costs                           96.7     103.3    110.5    114.0     117.8      110.5    106.2    117.2      109.3    111.0
YOY Change                                 S.-l%    6.8%     7.1       3.1%                9.0%     7.e%      9.0%      2.9%      0.5%
EBITDA per Unit                            4.7       4.6      7.0       6.1      6.3        5.5     11.8       3.6       6.3      2.5
YOY Change                               -36.6%     -0.3%   50.4%    -12.1%               S3.3E    89.8%    •; 74.8%   -17.3%   -54.3%


DIP/ExitRC($35MM)                                                     12.0      16.0                                              0.4
Canadian R/C
DIP/Exit Synthetic LC ($50mm)                                          0.0       0.0
1st lien DIP/ExitTL                                                  179.1     178.2                                            155.0
Sr. Debt (post-petition)
2nd lien DIP/Exit TL
Total Debt & Issued L/Cs (PostPet)

Cash

Sr. Debt/EBIT
Sr. Debt/EBITDA
Total Debt/EBITDA

Sr. Debt + issued LCs/EBITDA
Tot. Debt + Issued LCs/EBITDA

Annualized Rents
8*Rents
Sr. Debt+Capitalized Rents/EBITDAR


Total Tractors
Total Trailers
Tota! Semce

A/R
inventory
Net PP&E
0
0
=A
       Allied Holdings
a.
(D     Monthly Numbers                          FYE      FYE        FYE                  FYE          FYE
=1                                            12/31/04 12/31/05      12/31/06          12/31/07     3/31/08      1131107 2/28/07       3/31/07 4/30/07 5/31/07 6/30/07 7/31/07 8/31/07 9/30/07 10/31/07
f—>-
       Revenues                                  895.2     892.9     893.8                 822.8      819,8        57.0      59.7         76.3    70.7    77.8     74.0    54.2     72.5     69.9    78.2
CD     YOY Change                                 3.4%     -0.3%     0.1%                  -T.9%      78.0%       -24.1%                          -9.7%   -e.r%   -113%     ».0%    -4.4C    -s.s%




-0     Operating expenses:
       Salaries, wages, and fringe benefits      488.7     468.0    451.0    50.5%        403.7       394.0        32.2      32.7         35.6    37.1    38.5     33.4    27.8     34.3     31.9
       Operating supplies and expenses           162.3     178,5    183.7    20.6%        185.0       191.3        12.8      13.3         17.0    14.4    16.3     17.2    12.8     15.5     15,9
2,                                                                           12.3%
(?     Purchased transportation                  111.2     119,3    115.2                  98.5        98.3         7.0       7.2          8.7      8.4     9.0     9.1      7.6      8.3     9.4
w      Insurance and claims                       40.8      39.4     41.7       4.7%       38.4        38.7         2.7       2.7          3.4      3.2     4.0     3.0      2.5      3.2     3.2
v>     Operating taxes and licenses               29.8      29.8     28.1       3.1%       27.4        27.1         2.3       2.0          2.3      2.3     2.4     2.3      2.0      2.3     2.3
0      Depreciation and amortization              42.9      29.9     29.4       3.3%       46.3        52.9          2.3       2.6         2.9      2.3     3.1     2.5      2.4      2.4     2.5
3      Rents                                       8,6       7.5      7.2       0.8%        7.4         7.0          0.6       0.6         0.7      0.7     0.7     0.5      0.6      0.6      0.5
03     Communications and utilities                 6.3      6.1       6.3      0.7%         5.9         5.9         0.5       0.6         0.7      0.5     0.5     0.5      0.5      0.4      0.5
       Other operating expenses                   10.1      11.7       7.8      0.9%        14.5        15.2         0.5       0.6         1.1      0.9     0.8     1.7      1.2      1.4      1.8
w
       Impairment of goodwill                       8.3     79.2       0.0      0.0%                     0.0                                                0.0    (0.0)     0.0      0.0      0.0
Q      (Gain) loss on asset sales                 !O.ES)             i;i3!   -0.4%           0.7         0.7                   0.0                  0.0     0.0     0.0      0.0      0.0      0.0
3      Total operating expenses                  908.3     969.4     867.0   S7.0°A        827.7      831.1        61.0      62.2         72.6    69.9    75.2     70.3    57.4     68.3     87.8
'<
                                                                                                                             /•I c-'
       Operating (loss) income                   (13.0)    (76.5)     26.8      3.0%        (4.8;     ;•!•;.31     13.8;                   3.7      0.8     2.6     3.7    f^y,       4.2     2.0
       Add-back; One-Time Items                   12.1      85.1       0.0                    0.0        0.0
       Adjusted Operating Income                  (0.81       8.6     26.8      3.0%        ;4.S)     ;1"3)        (3 9i     ;25)          3.7      0.8     2.6     3.7               4.2     2.0
       EBIT Margin                               -0.1%      1.0%      3.0%                 -o.er.      -1.4%       -6.5%    -42%          4.9%    1.1%    3.-f%    f.s%    -5.S%    5.8%     2.S%
       LTM EBIT                                   iO.Sl       8.8     26.8                 W.Sl       i':1.3)      25.8      23.3         19.8    16.6    14.6      9.5     10.7    12.2     13.6

       EBITDA                                    41.2      38.5      53.0                  42.1       42.3            7'}     0.1          8.7     3.1     5.7     6.2     f 0.7l    6.7      4.5
       EBITDA Margin                              4,6i      4,3C     5.}%                   5.1%       5.2%        -2.9%     0.2%         8.7%    4.4%    7.4%     8.4%    -1.4%    9.2%     6.5%
                                                                                                                                                                                                            Case 13-50530-CSS




       LTM EBITDA                                41.2      38.5      53.0                  42.1       42.3         51.7     51.8          46.6   43.5     42.3    37.2     38,5     40.1     41.6

       Interest expense                                    (3S.-A   (30?;                             ;4S 2'|        .1,     ;1.S)        l3?l    ]S 4!            ;<10;   (^y)     {".if:   (5.0)
       Non-Cash Interest Expense                                                            21.2        17.7                                                        4.4                       5.2
       Investment income                           1.1      2.8        4,8                   5,1       • 4.7         0.4       0.4         0.4      0.5     0.5     0.5      0.5      0.4      0.4
       Foreign exchange gains, net                 1.9       1.4                             9,4         9.1       (!).7)      0.8         0.3      1.7     2.0     0.8               0.3     4.3
                                                                                                                                                                                                            Doc 772-13
                                                                                                                                                                                                            Filed 08/21/20
                                                                                                                                                                                                            Page 4 of 53
                       Case 13-50530-CSS   Doc 772-13   Filed 08/21/20   Page 5 of 53




                                                                   0
                                                                   c




                                                                               00
                                                                               0
                                                                               0
                                                                               C\(

                                                                               1^


                                                                               <D
                                                                              -Q

                                                                              -2
                                                                              Q.
                                                                              <u
                                                                              w




                                                                                        ^w&-




                                                                                        Sfeu




Confidential-Professional's Only
0
0
=h
Q.
(D
=s    STATUS UPDATE
03

D
3
^w
CO
0
3       Discussed the current cash management system with Scott Macaulay, Treasurer
01
w
            Structure of US and Canadian accounts
0
         :;:: Operating procedures and flow of funds

         :<: August 31st and August average account balances

        Conducted on-site due diligence in Atlanta

         ::f Met with finance executives and Regional VP responsible for fixed assets
                                                                                                                 Case 13-50530-CSS




         "- Stephanie Bond ofYucaipa attended all sessions

         ::i Primary topics included industry/competitive assessment, liquidity, fixed assets, union relations
              and 5 year business plan review

        Broadpoint sent over a follow up due diligence request to Allied
                                                                                                                 Doc 772-13




        Conducted a financial model working session with Kent Peters, Financial Planning & Analysis on
        September 12th

            Discussed key revenue and cost drivers

         :::: Collaborated on modeling concepts

        Discussed the preliminary 13 Week Cash Forecast draft with management
         ::;; Provided substantive changes to the format and requested additional details
                                                                                                                 Filed 08/21/20




         ::i Reviewed key drivers and assumptions

         :K Agreed on process and timing - Management to provide variance reporting and Roll-fonA/ard Budget
            every Tuesday by 12:00pm
        Broadpoint has established a good working relationships with the Allied management team
                                                                                                                 Page 6 of 53




         ?: Allied has responded to a number of ad-hoc requests and questions

            Management has been accessible and responsive via phone and email
00
D
0
s
0
Q
rO
00
-E^
0
0
—t,

Q.
(D
      STATUS UPDATE
tu

"u



C/l
I
u>
0
3
CD
       ^ffisaaasass^^^^^^^^^^^^^^^
w       1 External communications                   Board of Directors Packages and meeting minutes - last 2 years Received
0         External communications                   EBITDA bridge from forecast presentations Received
=5        External communications                   Axis business o\en/iew presentation Receiwd
*<
          External communications                   Terminal profitability analysis LIBOR assumptions in the July 5 year forecast In Process

       2 Financial Information                      Cash forecast Received
         Financial Information                      Current 13 week forecast Receiwd
         Financial Information                      Prior 13 week forecast and actual Receivsd
         Financial Information                      Cash diagrams and account numbers Received
         Financial Information                      13 week cash forecast backup models Received
                                                                                                                                                          Case 13-50530-CSS




         Financial Obligations                      Allied actuarial report Received
         Financial Obligations                      Detailed restricted cash & other LT liabilities - Hauled Insurance Receiwd
         Financial Obligations                      Total/Direct miles, fuel surcharge, haulway rev., non-haulway rev. by customer by terminal Received
         Financial Obligations                      August Global Insight Forecast - unit wlume Received
          Financial Obligations                     Most recent daily cash worksheet Receiwd
          Financial Information                     Pension contributions - last 3 years and next 3 years projections In Process
          Financial Information                     Valuation analyses presented by debtor and creditor FA during the 2007 Chapter 11 In Process
          Financial Information                     Liquidation analyses presented by debtor and creditor FA during the 2007 Chapter 11 In Process
                                                                                                                                                          Doc 772-13




       3 Customers                                  Summary of customer contracts including expiration date                                  Received
         Customers                                  Last Toyota contract proposal                                                            Received
         Customers                                  Summary of volumes and platforms by plant - last 3 years                                 In Process

       4 Financial Obligations                      Goldman Sachs engagement letter with respect to the amendment discussions                Received

       5 Fixed Assets                               List of tractors and trailers by terminal (year, status, approx. OLV, approx FMV)        Receivsd
         Fixed Assets                               List of \ehlcle models serued by each terminal                                           Receiwd

        6 Labor                                     Summary of current collective bargaining agreements                                      Receh/ed
                                                                                                                                                          Filed 08/21/20




          Labor                                     Detailed employee census                                                                 In Process
          Labor                                     Summary of work rules                                                                    In Process
          Labor                                     IBT concession agreement                                                                 Received
          Labor                                     Training expense summary (driws, mechanics, others)                                      In Process
          Labor                                     Pension underfunded status by plan                                                       In Process

        7 Organization / Management                 Organization chart                                                                       Received
          Organization / Management                 Current management incentive plan including targets                                      Received
          Organization / Management                 M&A target list                                                                          In Process
                                                                                                                                                          Page 7 of 53




          Organization / Management                 Map of terminal facilities                                                               Received
          Organization / Management                 List of actiw employees receiving HWP contributions for the same time period             In Process

        8 Litigation and Administrativs Proceedings Summary (schedule) of litigation proceedings                                             Received
oa
0
0
s
0
p
M
00
J^

m
0
0
-+1

0.
(D
=5
                                                                STATUS UPDATE
£U

D
2,
(D'
V)
0)
0
=;
ai    Allied Systems Holdings, Inc. & Subsidiaries
w     Based on Allied Systems Holdings, Inc. Plan (July 08 -5YR PLAN)

0                                                            Week             Week            Week           Week          Week             Week           Week          Week          Week           Week            Week           Week      Week
                                                             Ended            Ended           Ended          Ended         Ended            Ended          Ended         Ended         Ended          Ended           Ended          Ended     Ended    13 Week
                                                             21-Se(           2S-Set          5-Oct          12-Oct        19-Oct           26-Oct         2-Nov         9-Nov         16-Nov         23-Nov          30-Nov         7-Dec     14-Dec     Total

      Assumptions:
         Sales Revenue                                   $     16,567     $     16,567 $16,553 $     16,544 $     16,544 $     16,544                  $    16,544   s    15,067   $    15,067    $     15,067 $        15,028   $    14,447
         Hauled Units                                         113.930          113,930 119,175      122,672     122.672       122,672                      122.672       111,528       111.528         111.528         111.528       109.901
         Days Sales Outstanding (DSO)                           21            21            20           20           20           20                           21            21            21              21              21            24
         Days Payable Outstanding (DPO)                         11             11           11           11           11           11                           12            12            12              12              12            12
                                                                                                                                                                                                                                                                  Case 13-50530-CSS




         DPO excluciing Wages & Fringe Benefits                 20            20            21           21           21           21                           23            23            23              23              23            22
                                                     onthly2008ForecEast as of July 2008(1)
                                                     Capital
                                                        3ltal Spending!
                                                              Spend Ing!'lan as ofjuly2008. Monthlyforecastewnly distributed byweek

      Receipts:
         /VR Receipts                                    $     16.476     $     16.445 $       17.355 $        17.950 $     17,571      $     17,373   $    17.249   s    18.463   $    17.122    $     16.046 $        15.405   s    10,701
         Non-AR Receipts                                 $                $               $              $             $                $              $             $             $              $               $              s
          Total Receipts                                 $     16,476     $     16,445 S       17.355 $        17,850 $     17.571      $     17,373   $    17.249   s    18,463   $    17,122    $     16,046 $        15.405   s    10,701

      Operating Disbursements
                                                                                                                                                                                                                                                                  Doc 772-13




         Payroll & Payroll Taxes (2)                     $      6,735     $      4,980 $        6.840 $        5,084 S       6,840      $      5.189   s     6.425   $     5,176   $     4.657    3     4.126 $          4.126   $     4.385
         Central States Health Welfare and Pension(3)I   $      3,919     $            $                 $           s       4,446      $              $             $             s              s     4,653 $                  s
         Fuel                                            $      2,704     $      2,704 $        2,704 $        2,704 $       2,704      $      2,704   $     2,704   $     2,704   s     2,704    $     2,704 $          2,704   $     2,704
         Insurance                                       $                $            $        2,291 $              $                  $              $     2,291   $             s              s           $                  $       358
         Other Disbursements                             $      4,116     $      4.564 $        3,895 $        4.746 $       2,895      $      4.799   $     2.814   $     6.536   $     3.983    $     5,810 $          5,585   $     5,774
          Total Operating Disbursements                  $     17,474     $     12.249 $       15,730 $       12.535 $      16,884      $     12.692   $    14,234   $    14,416   s    11,344    $     17,293 $        12,415   $

          Total Operating Cash Flow                      $       (998) $         4,196 $        1,625 $        5,415 $         686      $      4,681   $     3,015   $     4,046   $     5,777    $     (1,247) $        2,990   $

      Capital Expenditures                               $      2,964     s      2,964 $        1,597 S         1,097 $       1,097     $      1,097   $       279   s       279   s       279    $       279 $           279    $
                                                                                                                                                                                                                                                                  Filed 08/21/20




          Total Operating Cash How less Capex            $     (3,963) s         1,232 $              28 $     4.318 $        _(410)_   $      3,584   $     2.737   $     3,768   $     5,499    s     (1.526) $        2,711   $

      Rnancing Disbursements:
         interest                                        $       950      s               $           s                $     1,856      s              $       921   $             $      1,928   $               $              $
         Principal                                       $                s               $       450 $                $                $              $             $             $              s               $              $
         Amendment Fees(4)                               $                s      3.178 $              s                $                s              $             s             $              s               $              $
          Total Rnancing Disbursements                   $       950      $      3.178 $          450 S                $     1.856      s              $       921   s             $      1,928   s               $              $

      Non-recurring Cash Disbursements(5)                s                $               $              s             $                $              $             s             $              s               $              $
                                                                                                                                                                                                                                                                  Page 8 of 53




      Net Increase/(Decrease) in Cash                          (-1,913)         (1,946)         7422T          4.318         (2,266)           3.584         1.816         3,768         3.571          (1,526)          2.711
0
6
-+i

Q.
(D
=5                                                                 STATUS UPDATE
03

-a


I
w
0)
0
=i
03    Allied Systems Holdings, Inc. & Subsidiaries
w     Based on Allied Systems Holdings, Inc. Plan (July08-5YR PLAN)

Q
=3                                                              Week       Week          Week           Waek          Week           Week           Week          Week          Week           Week           Week         Week      Week
'<                                                              Ended      Ended         Ended          Ended         Ended          Ended         Ended          Ended         Ended          Ended         Ended         Ended    Ended
                                                                21-Sei    28-Sei          5-Oct         12-Oct        19-Oct         26-Oct         2-Nov         9-Nov         16-Nov         23-Nov        30-Nov        7-Dec    14-Dec


      Unrestricted Cash
         Beginning Balance                                 S 21,099 $ 16,187 $ 14,240 $ 2,700                       $ 3,499 ;E 3,499 $ 3,498 $ 2,059 $ 3,504 $                                 3,495 S 3,501 iE 2,057              $ 3,504
         Revolver Borrowings / (Repayments)                S 0 $ (0) $ (11,119) $ (3,519)                           S 2,266 !E (3,586) S (3,255) $ (2,323) $ (3,580) $                         1,532 $ (4,156) !E 4,348            $ 970
         Net Increase/(decrease) In Cash                   S (4,913) $ (1,946) S (422) $ 4,318                      $ (2,266)
                                                                                                                            iE 3,584 $ 1,816 $ 3,768 $ 3,571 S                                 (1,526) $ 2.711 iE (2,901)          S (970)
           Ending Balance                                  $ 16,187 $ 14.240 S 2,700 $ 3,499                        S 3,499 iE 3,498 $ 2,059 $ 3,504 S 3,495 $                                 3,501 $ 2,057 i{ 3.504              $ 3,505
                                                                                                                                                                                                                                               Case 13-50530-CSS




      Revolver
          Beginning Balance                                 $ 34.500 $ 34,500 $ 34,500 S 23,381 $ 19.862 ;{ 22,128 $ 18,543 S 15,288 S 12,965 $ 9,385 $ 10,918 !E 6,762                                                            $ 11,110
          Borrowings/(Repayments)                           $ 0      S _(0) $ (11,119) $ (3,519) $ 2,266 !t (3,586) $ (3.255) $ (2,323) $ (3,580) $ 1,532 S (4,156) !E 4,348                                                       $ 970
           Ending Balance                                   $ 34,500 S 34,500 $ 23,381 $ 19,862 $ 22,128 $ 18,543 $ 15,288 $ 12,965 $ 3,385 $ 10,918 S 6,762            11,110                                                        12,080

      Revolver Availability
         Commitment                                         $ 35.000 $ 35.000 S 35.000 $ 35.000 $ 35.000 $ 35.000 $ 35,000 $ 35,000 S 35,000 S 35,000 $ 35,000 $ 35,000 $ 35,000
          Less Borrowings                                   $ (34,500) $ (34,500) $ (23,381) $ (19,862) $ (22,128) $ (18,543) $ (15,288) $ (12,965) $ (9,385) $ (10,918) $ (6,762) $ (11,110) S (12,080)
           TotalAvaiIabUity                                 $ 500 $ 500 $ 11,619 $ 15,138 $ 12,872 $ 16,457 $ 19,712 $ 22,035 $ 25,615 $ 24,082 $ 28,238 $ 23,890 $ 22,920
                                                                                                                                                                                                                                               Doc 772-13




      Liquidity
          RewlwrAva liability                                       500 S 500 $             11,619 $ 15,138 $            12,872 $ 16,457              19,712 S      22,035 $        25.615 $     24.082           28.238    23,890 $ 22,920
          Unrestricted Cash on Hand                               16.187 S 14,240 $          2.700 $ 3,499 $              3,499 $ 3,498                2,059 S       3,504 S         3,495 $      3,501            2,057     3.504 $ 3.505

           Total Rirecasted Liquidity                       S 16.687 $ 14,740               14,319 $ 18,637 $ 16,371 $ 19,955 $ 21,771 $ 25,539 $ 29,110 $ 27,584 $ 30,295 $ 27,394 $ 26,424

      (1) Other key drivers include the following Initiatiws:
          -Price increases -Contracbjaliy negotiated increases reflected during 13 week period (Chr/slerlO/1 -2%), Current ongoing negotiation price increase assumptions (Toyota 2.2%)
          -Former PTS business sewd by Allied-Forecast reflects GM, Toyota and Ford wlume curently served byAlied since Jun-08. Annual wlume is approM'mately380K units and$45M,
          -Ongoing !BT contract negotiations -Allied operating under expired contract with U.S, IBT since 5/31,08. Forecast reflects HWP increase a nd work ru!e concessions thatwere accepted by IBT negotiating committee but
          subsequently rejected by membership wte.
                                                                                                                                                                                                                                               Filed 08/21/20




          -Ongoing tBT contract negotiations -HWP increase-$4M year one cost, work rule concessions - $2.8M year one benefit
          -MPH Diaf-back initiative -By electron icaily reducing top speed of rigs from 65 to 62, fuel efficiency is increased by .4 mpg. At projected volume and fuel prices, annual benefit approaches S3.5M.
          -MPH Diat-back initiative -Initial implementation date of 9/1/08 delayed to allow for resolution of IBT negotiations, but can be accomplished within a couple of weeks.
          -Corporate/tenninai headcou nt reductions -$3M cost saving initiative implemented beginning ofAug-08.
          -IBM !T Outsourcing- Forecast reflects negotiated savings of appro»mately$80K per month for balance of 2008 based on lower level of activity.
      (2) Includes hourlyand salaried employees and brokers.
      (3) Payments to the largest I BT multi-employer pension. Represents approximately 80% of monthly obligations. The remaining 20% of obligations are included in Other Disbursements
      (4) Includes 1.0% fee on 1st Lien Exposure and $550,000 for estimated fees and expenses
      (5) Includes restructuring e>q3enses, professional fees and other
                                                                                                                                                                                                                                               Page 9 of 53




co
D
0
s
p
0
h5
00
^
-sj
0
0
—h
Q.
(D
=5    STATUS UPDATE
0)

n
I
w
m
6
=3
03      Implement 13 Week Cash Forecast, variance reporting and roll-forward forecasting processes
co

g=s     Broadpoint will continue to analyze and follow-up with the Company to prepare our financial
'<
        assessment for the bank group
         ;::: Broadpoint will continue to evaluate the data received to date
            Financial model in process
         a' Business plan assessment and sensitivity analysis will be driven by the model
                                                                                                      Case 13-50530-CSS
                                                                                                      Doc 772-13
                                                                                                      Filed 08/21/20
                                                                                                      Page 10 of 53




CD
0
0
s
0
Q
M
03
^
00
                             Case 13-50530-CSS                 Doc 772-13             Filed 08/21/20        Page 11 of 53


                                                    ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                     PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                 For The Periods Ended
                                                                       ($in OOO's)




    AH! Consolidated Allied Systems Holdings. Inc. Plan (June 08 - 5 YR PLAN)
                                                                       >recas(           Forecast        Forecast          Forecast       Forecast
                                                                        2008              2009            2010              2011             2012
    ($ in thousands)
    UNITS HAULED                                                       i, 134,877         6,110,432       6,176,762         6,234,671       6,376,752


    TOTAL REVENUE                                                        784,365       $ 797,673       $ 834,437       $ 863,995         $ 900,128

    OPERATING EXPENSES
        Salaries & Wages                                                 357,090           350,639         365,310           379,407          395,541
        Operating Supplies & Expenses                                    191,645           190,835         195,611           199,852          206,445
        Purchased Transportation                                          99,028             7,043          11,317            10,108                8,009
        Rents                                                              6,121             6,249           6,318              6,434               6,554
        Insurance & Claims                                                35,722            37,580          38,413            39,375               40,789
        Operating Taxes & Licenses                                        24,940            23,486          24,019            24,485               24,996
        Depreciation & Amortization                                       59,383            50,449          40,470            38,161               36,801
        Communications & Utilities                                         6,586             7,137           7,301             7,472                7,648
        Other Operating Expenses                                          10,064             4,002           2,624             2,694                2,727

         Total Operating Expenses                                        790,579           772,122         786,594           808,949          838,364

    OPERATING INCOME (LOSS)                                               (6,214)           25,551          47,843            55,046           61,765


    OTHER (INCOME) EXPENSE
        Interest (Income)                                                 (1,952)            (1,288)         (1,420)           (1,897)             (2,152)
        Interest Expense                                                  29,682            34,968          35,522            34,622               33,345
        Unrealized loss (gain) on swap agreements                              582
        Loss (Gain) on Sale of Assets                                           52
        Loss (Gain) on Currency Exchange                                        91
         Total Other (Income) Expense                                     28,455            33,681          34,102            32,725               31,194

    TOTAL INCOME (LOSS) BEFORE INCOME TAXES                              (34,669)            (8,130)        13,741            22,321               30,571


    INCOME TAX PROVISION (BENEFIT)                                             (34)            (406)         5,497              8,928

    NET INCOME (LOSS)                                               $ (34,635) t             (7,723) $       8,245     $      13,392 $             18,343


     DEPRECIATION                                                         59,383            50,449          40,470            38,161               36,801
     OTHER INCOME (EXPENSE)                                               28,455            33,681          34,102            32,725               31,194
     INCOME TAXES                                                              (34)            (406)         5,497             8,928               12,228
    BOOK EBITDA                                                           53,170            76,001          88,312            93,207               98,566
     REORGANIZATION RELATED ITEMS                                          2,465
     OTHER                                                                     396
    ADJUSTED EBITDA                                                       56,031            76,001          88,312            93,207               98,566
     INTEREST INCOME                                                       1,952             1,288            1,420             1,897               2,152
     ADDITIONAL TAXES                                                          368             358               358               358               358
     MANAGEMENT FEES                                                       1,500             1,500            1,500             1,500               1,500
     REORGANIZATION AND OTHER RELATED ITEMS NOTALLO                       (1,864)
    COVENANT EBITDA $                                                     57,987 $ 79,146                   91,591 $          96,962          102,576


       ASSUMES EFFECT OF THE COST OF THE PROPOSED AMENDMENT




                                                                                                                                         1 of 18




Confidential - Professional's Only                                                                                                       BDCM0028419
                           Case 13-50530-CSS                  Doc 772-13             Filed 08/21/20          Page 12 of 53


                                                    ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                      PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                 For The Periods Ended
                                                                      ($ in OOO's)

   AMI Consolidated Allied Systems Holdinas, Inc. Plan (June 08 - 5 YR PLAN)
                                                                Forecast           Forecast             Forecast          Forecast          Forecast
                                                                12/31/08             12/31/09           12/31/10          12/31/11          12/31/12
   ($ in thousands)
   CURRENT ASSETS:
           Cash-Unrestricted                                  $ 2,054          $ 2,093             $ 2,093            $ 2,087           $ 2,089
           Cash-Restricted                                        18,326           13,930              18,136             21,402            24,673
       Cash & Cash Equivalents                                      20,380               16,023            20,229             23,489            26,763
       Receivables, net                                             54,380               57,679             55,210            59,990            59,085
       Inventories                                                   4,760                4,761              4,757             4,759             4,172
       Deferred Tax Asset                                            6,040                6,040              6,040             6,040             6,040
       Prepayment and Other Current Assets                          33,224               37,444             38,350            40,314            42,280
                Total Current Assets                               118,784             121,947             124,586           134,592           138,339


   PROPERTY AND EQUIPMENT, NET                                     195,927             209,837            225,378            236,728          246,730


   OTHER ASSETS:
       Goodwill & SW, Net                                          101,531              100,859            100,187            99,515              98,843
       Restricted cash and cash equivalents                         50,750              42,794              50,868           57,519            64,170
       Other                                                        43,914              43,685              43,456           43,227            43,481
           Total Other Assets                                      196,195             187,338             194,511          200,261           206,494


   TOTAL ASSETS                                               $ 510,906        $       519,121     i-     544,474     $     571,581     $      591,564



   CURRENT LIABILITIES:
       Current Maturities of LTD                              $ 2,797 9? 2,318                     $ 8,661 3p 6,229 ;P 3,106
       Borrowings under revolving credit facility                20,769    19,496                           14,813            10,488             6,783
       Trade Accounts Payable                                    23,980    28,392                           29,426            29,331            29,512
       Accrued liabilities                                       79,803    84,798                           89,583            97,806            97,955
                Total Current Liabilities                          127,349              135,004            142,483           143,855           137,357


   LONG TERM DEBT AND OTHER LIABILITIES
       Long Term Debt (Less Current Maturities)                    215,219             228,029             223,465           223,377           225,019
       Post Retirement Benefits                                     12,615               12,435             12,255            12,075              11,895
       Deferred Tax Liability                                       13,877               12,604             16,825            21,635              27,792
       Other Long Term Liabilities                                  84,555               80,510             89,690            96,518              96,582
           Total LTD and Other Liabilities                         326,266             333,577             342,235           353,605           361,288

                Total Liabilities                                  453,616             468,582             484,718           497,460           498,644




   STOCKHOLDERS- EQUITY:
       Common Stock                                                    100                  100                100               100                 100
       Additional PIC                                              118,569              119,541            120,513           121,485           121,941
       Retained Earnings                                           (24,021)             (58,656)           (66,379)          (58,134)          (44,741)
       Income (YTD)                                                (34,635)              (7,723)             8,245            13,392              18,343
       Foreign Currency Translation & Other                         (2,736)              (2,736)            (2,736)           (2,736)             (2,736)
       Unearned Compensation                                            13                   13                 13                13                  13
                Total Stockholders' Equity                          57,291               50,539             59,756            74,121              92,919


   TOTAL LIABILITIES & STOCKHOLDERS'EQUITY $ 510,906 $ 519,121                                     $ 544,474 $ 571,581                         591,564


       ASSUMES EFFECT OF THE COST OF THE PROPOSED AMENDMENT


                                                                                                                                        2 of 18




Confidential - Professional's Only                                                                                                      BDCM0028420
                           Case 13-50530-CSS                  Doc 772-13           Filed 08/21/20         Page 13 of 53


                                           ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                         PROJECTED CONSOLIDATED STATEMENT OF CASH FLOWS
                                                              For The Periods Ended
                                                                   ($ in 000-s)




   AMI Consolidated Allied Systems Holdings, Inc. Plan (June 08 - 5YR PLAN)
                                                                           Forecast         Forecast      Forecast     Forecast        Forecast
                                                                             2008            2009           2010         2011            2012
    ($ in thousands)
   CASH FLOW FROM OPERATING ACTIVITIES
      Net Income (Loss)                                                  $ (34,635)         $ (7,723)      $ 8,245     $ 13,392        $ 18,343
      Adjustments to Reconcile Net Income (Loss)to Net
      Cash Provided by Operating Activities:
        Depreciation & Amortization                                               59,383      50,449        40,470       38,161          36,801
        Loss (Gain) on Sale of Property & Equipment                                   52
         Compensation Expense Related to Stock Options & Grants                     972          972           972          972                456
         Changes in Operating Assets:
           Accounts Receivable - Trade                                            (2,373)     (4,351)         1,617      (5,232)                453
           Accounts Receivable - Other                                             4,648       1,052           852          452                 452
            Inventories                                                           339               (1)            3            (2)             587
           Prepayment and Other Current Assets                                (10,513)        (4,220)          (906)     (1,965)             (1,966)
           Trade Accounts Payable                                                (978)         4,412          1,034         (95)                181
           Deferred Income Taxes / Tax Assets / Liabilities                       (2,811)     (1,273)        4,220        4,810              6,157
           Accrued Wages & Benefits                                               (3,087)       (343)          109        1,883                996
           Accrued General Taxes                                                   1,271       1,276          1,204       1,261              1,234
           Accrued Claims and Insurance Reserves                                  (3,123)     (1,079)        2,957        2,489               (399)
           Other Accrued Liabilities                                               3,464         701          1,142       1,300               (754)
           Other Long Term Liabilities                                            (5,277)     (4,046)        9,180        6,828                  64
         Other Assets (includes Note Receivables)                                  1,712         229           229         229                 (255)
              Total Adjustments                                                   43,679      43,780        63,083       51,092          44,009
              Net Cash Provided by operating Activities                            9,U44      3ti,U57       71,3<;8      64,4B5          82,352

   CASH FLOW FROM INVESTING ACTIVITIES
      Net (Purchase) of Property & Equipment - Cap Ex                         (58,136)       (63,687)       (55,338)    (48,840)        (46,132)
      Proceeds From Sale of Property & Equipment                                     (52)
      Increase in Cash Surrender Value of Life Insurance                           2,792
              Net Cash Used in Investing Activities                           (55,396)       (63,687)       (55,338)    (48,840)        (46,132)

   CASH FLOW FROM FINANCING ACTIVITIES
      Net Issuance (Repayment) of LTD                                             (1,874)     11,058         (2,904)     (6,844)             (5,187)
      Premium Financing                                                               41       4,439           (627)      1,290               (928)
      Other                                                                       19,270        (180)          (180)       (180)              (180)
              Net Cash Provided (Used) by Financing Activities                    17,437      15,317         (3,710)     (5,734)             (6,296)

   EFFECT OF EXCHANGE RATE ON CASH                                                  325

   NET INCREASE(DECREASE) IN CASH                                             (28,589)       (12,313)       12,280        9,911              9,925

   CASH - BEGINNING OF PERIOD                                                     99,719      71,130        58,817       71,097          81,008
   CASH - hNU Oh HfcKIOU                                                 $ 71.13U           $ 58,817      $ 71,U97     $ 81,UU8       $ 9U,932


           ASSUMES EFFECT OF THE COST OF THE PROPOSED AMENDMENT




                                                                                                                                   3 of 18




Confidential - Professional's Only                                                                                                BDCM0028421
0
0
—h
CL
(D                                                                                              ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                                            ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
»—»-

ID                                                                                                           For The Periods Ended
                                                                                                                  ($ In OOO's)

D
3
^w
w      AMI Consolidated Allied Systems Holdings. Inc. Plan (June 08 - 5 YR PLAN)
                                                                          Actual        Actual      Actual      Actual Actual Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast
0
=3                                                                      Jan-08          Feb-08      Mar-08      Apr-08 May-08 Jun-08 Jul-08 Aus-08 Sep-08 Oct-08 Nov-08 Dec-08 2003 Jan-09
03 ($In thousands)
w      UNITS HAULED                                                       462,636        526.205 564,688 541,207 534.580 541.315 473,885 473,121 501,293 564.29D 446,112 505,545 6,134,877 439,604
g
=5     TOTAL REVENUE                                                  $ 57,237         $ 63,112 $ 69,407 $ 66,134 $ 67,096 $ 69,652 $ 64,232 $ 63,282 $ 69,866 $ 72,809 $ 57,416 $ 64,113 $ 784,365 » 55,649
^      OPERATING EXPENSES
          Salaries & Wages                                                29,341         31,469      31,520      29,565    28,625     31,821     29,512     28,817   30,588   31,890   25,398    28,544     357,090     26,036
          Operating Supplies & Expenses                                   15,088         16,223      17,114      15,874    16,327     17,490     15,975     15,248   17,374   17,239   13,228    14,464     191,645     14,586
          Purchased Transportation                                         6,994          7,056       8,606       9,543     9,212      9,218      9,040      9,047    8,336    8,321    6,477     7,175      99,028      6,928
          Rents                                                              515            482         541        537       507        474        510        510      512      511      511       511        6,121       523
          Insurances Claims                                                2,582          2,914       3,854       3,146     2,445      3,569      2,406      2,501    3,233    3,341    2,615     3,115      35,722      2,663
                                                                                                                                                                                                                                  Case 13-50530-CSS




          Operating Taxes & Licenses                                       2,080          2,155       2,160       1,996     2,017      2,139      2,087      2,045    2,155    2,221    1,880     2,004      24,940      1,780
          Depreciation & Amortization                                      4,484          4,718       5,080       5,799     5,521      4,669      4,719      4,768    4,798    4,848    4,898     5,081      59,383      4,946
          Communications & Utilities                                         586            603         603        531        581       495         532       539       525      533      530      528        6,586       747
          Other Operating Expenses                                           866            968       1,026       1,464     1,277       962       1,168       634      459      417      407       415       10,064       437
             Total Operating Expenses                                     62,535          66,588      70,506     68,458    66,513     70,836     65,949     64,109   67,980   69,321   55,945    61,838     790,579     58,644


       OPERATING INCOME (LOSS)
                                                                                                                                                                                                                                  Doc 772-13




       OTHER (INCOME) EXPENSE
           Interest (Income)                                                (348)           (235)
           Interest Expense                                                2,265          2,085
           Unrealized loss (gain) on swap agreements                       4,021          1,633
           Loss (Gain) on Sale of Assets                                         (9)         (13)
           Loss (Gain) on Currency Exchange                                  630             310)
             Total Other (I ncome) Expense

       TOTAL INCOME (LOSS) BEFORE INCOME TAXES


       INCOME TAX PROVISION (BENEFIT)
                                                                                                                                                                                                                                  Filed 08/21/20




       NET INCOME (LOSS)

        DEPRECIATION                                                       4,484          4,718       5,080       5,799     5,521      4,669      4,719      4,768 4,798       4,848 4,898        5,081       59,383     4,946
        OTHER INCOME (EXPENSE)                                             6,558          2,559       4,279      (1,700)     (343)     1,810      1,848      2,412 2,703       2,820 2,749        2,760       28,455     2,812
         INCOME TAXES                                                         37             33         414          33        35       (150)      (178)      (161) (41)          33 (64)           (24)         (34)     (290)
       BOOK EBITDA                                                          (815) $       1,242       3,981 $     3,475     6,104 $    3,485 $    3,002 $    3,951 $ 6,684     8,337 $ 6,368 $    7,365 $ 53,170 $       1,950
        REORGANIZATION RELATED ITEMS                                         883            666         360         311      (110)       355                                                                2,465
        OTHER                                                                                            24                   268         16                                                                     396
       ADJUSTED EBITDA                                                        68           1,908      4,365       3,874     6,262      3,856      3,002      3,951    6,684    8,337    6,368 7,355           56,031     1,950
                                                                                                                                                                                                                                  Page 14 of 53




        INTEREST INCOME                                                       348            235         162        137       136        147       150        143      122       125      121 125              1,952      125
        ADDITIONAL TAXES                                                       27             23          25         23        62         30        30         30       30        30     30
                                                                                                                                                                                          30 30                  368
    MANAGEMENT FEES                                                           125            125         125        125       125        125       125        125      125     1,500
                                                                                                                                                                                 125      125 125
                                                                                                                                                                                        125
    REORGANIZATION AND OTHER RELATED ITEMS NOT ALLOWI                        (148)          (401)       (386)      (398)     (150)      (371)                                 (1,864)
00 COVENANT EBITDA                                                           421 -$ 1,890 $ 4,291 $ 3,761 $ 6,424 $ 3,786 $ 3,306 $ 4,249 $ 6,960 $ 8,617 $ 6,645 $ 7,635 $ 57,987 $ 2,230
0
0
0
0
N3
03                                                                                                                                                                                                         4 of 18
^
N3
NJ
0
0
=A
a.                                                                               ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
(D
=3                                                                           ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
03                                                                                            For The Periods Ended
                                                                                                   ($ in OOO's)

n
3
^
w
en    AMI Consolidated Allied Systems Holdings. Inc. Plan (June 08 -5
0                                                                       Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast
3                                                                        Feb-09 Mar-09 Apr-09 May-09 Jun-09 Jul-09 Auci-09 Sep-09 Oct-09 Nov-09 Dec-09 2009
cu    ($ in thousands)
w     UNITS HAULED                                                        486,890   548,720   571,381    500,861    573,737   417,277    469,787   564,456   536,028   470,851    530,841 6,110,432
g
=5    TOTAL REVENUE                                                     $ 60,011 $ 70,121 $ 73,071 $ 66,131 $ 74,248 $ 54,729 $ 63,034 $ 76,248 $ 71,807 $ 62,503 $ 70,123 $ 797,673
^<
      OPERATING EXPENSES
         Salaries & Wages                                                 27,286    29,884    30,460     26,829     33,104    25,955     28,179    32,963    31,363    27,587     30,995    350,639
         Operating Supplies & Expenses                                    15,216    16,425    17,058     15,580     18,201    14,097     14,844    18,121    16,818    14,217     15,673    190,835
         Purchased Transportation                                          7,043     8,838    11,317      9,679     10,108     8,100      8,009     8,684     8,081     7,062      7,892    101,742
         Rents                                                               524       524       549        524        478       521        521       521       521       521        521      6,249
         Insurance & Claims                                                2,983     3,481     3,432      3,046      3,578     2,507      2,863     3,566     3,262     2,829      3,371     37,580
         Operating Taxes & Licenses                                        1,853     2,038     2,109      1,968      2,142     1,817      1,875     2,065     2,016     1,854      1,970     23,486
                                                                                                                                                                                                      Case 13-50530-CSS




         Depreciation & Amortization                                       4,990     5,038     5,085      5,131      3,468     3,514      3,559     3,606     3,652     3,702      3,7S9     50,449
         Communications & Utilities                                          751       745       548        543        542       541        545       546       545       543        543      7,137
         Other Operating Expenses                                            399       314       347        347        426       426        437       217       217       217        217      4,002
            Total Operating Expenses                                      61,044    67,286    70,905     63,647     72,046    57,478     60,833    70,288    66,475    58,533     64,942    772,122


      OPERATING INCOME (LOSS)                                                        2,834     2,165                 2,202                2,200     5,959     5,332     3,970      5,181 25,651

      OTHER (INCOME) EXPENSE
                                                                                                                                                                                                      Doc 772-13




          Interest (Income)                                                 (113)     (125)      (104)      (107)     (104)       (99)     (102) (101) (104)              (106)      (99) (1,288)
          Interest Expense                                                 2,722     2,988     2,835      2,986      2,874     2,979      2,971 2,875 2,982             2,857      2,962 34,968
          Unrealized loss (gain) on swap agreements
          Loss (Gain) on Sale of Assets
          Loss (Gain) on Currency Exchange

            Total Other (Income) Expense                                                                                                  2,869     2,775     2,879     2,751                33,681

      TOTAL INCOME (LOSS) BEFORE INCOME TAXES                                                                                                       3,185     2,453      1,219


      INCOME TAX PROVISION (BENEFIT)                                        (182)                                                            (33) 159 123 61 116 (406)
                                                                                                                                                                                                      Filed 08/21/20




      NET INCOME (LOSS)                                                                                                                    (635) ¥ 3,025 $ 2,331 $ 1,158 $ 2,202 $ (7,723)

      DEPRECIATION                                                         4,990     5,038 5,085          5,131      3,468 3,514          3,559 3,606 3,652 3,702 3,759 50,449
      OTHER INCOME (EXPENSE)                                               2,609     2,863 2,730          2,879      2,769 2,880          2,869 2,775 2,879 2,751 2,864 33,681
      INCOME TAXES                                                          (182)        (1) (28)            (20)       (28) (281)           (33) 159 123 61 116 (406)
      BOOK EBITDA $                                                        3,957     7,872 $ 7,250 $      7,615 $    5,670 $ 765          5,760 $ 9,565 $ 8,984 $ 7,672 $ 8,941 $ 76,001
      REORGANIZATION RELATED ITEMS
      OTHER
      ADJUSTED EBITDA                                                      3,957     7,872     7,250      7,615 5,670            765      5,760     9,565 8,984         7,672 8,941          76,001
        INTEREST INCOME                                                      113       125        104       107 104               99        102       101 104              106 99             1,288
                                                                                                                                                                                                      Page 15 of 53




       ADDITIONAL TAXES                                                       30        30         30         30 30               30         30       30 30                 30 30               358
        MANAGEMENT FEES                                                      125       125        125       125 125              125        125       125 125              125 125            1,500
        REORGANIZATION AND OTHER RELATED ITEMS NOTALLOWI
ro    COVENANT EBITDA $-                                                   4,225—$ 8,152- $ 7,509 $ --7,877 $ 5,929 $ 1,018 $ 6,016 $ 9,821 $ 9,242 $ 7,933 $ 9,194 $ 79,146
g
0
0
Q
N3
00                                                                                                                                                                                         5 of 18
4^.
t\3
co
0
0
=k
a.
(D                                                                        ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                       ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
03                                                                                     For The Periods Ended
I                                                                                            ($ in OOO's)
-0

0     AHI Consolidated Allied Systems Holdings. Inc. Plan (June 08 -5 YR PLAN)
S'
en                                                          Actual      Actual      Actual      Actual      Actual     Forecast    Forecast    Forecast    Forecast    Forecast    Forecast    Forecast
V)                                                         01/31/08    02/29/08    03/31/08    04/30/08    05/31/08    06/30/08    07/31/08    08/31/08    09/30/08    1Q/31/Q8    11/30/08    12/31/08
0     ($in thousands)
3
co    CURRENT ASSETS:
              Cash-Unrestricted                            $ 2,123     $ 2,615     $ 2,112     $ 3,516     $ 2,187     $ 2,863     $ 13,884    $ 15,902    $ 2,052     $ 2,059     $ 2,057     $ 2,054
w
              Cash-Restricted                                 27,684      24,534      18,725      18,738      18,771      18,742      18,558      18,563      18,570      18,490      18,406      18,326
0                                                                                                                                                                         20,549
          Cash & Cash Equivalents                             29,808      27,149      20,837      22,254      20,957      21,605      32,442      34,465      20,621                  20,463      20,380
          Receivables, net                                    49,067      51,452      51,859      63,617      52,546      53,125      53,861      53,776      53,027      50,167      43,344      54,380
          Inventories                                          4,832       4,794       4,590       4,894       4,931       4,784       5,064       4,959       5,035       5,017       4,792       4,760
          Deferred Tax Asset                                   6,039       6,040       6,040       6,040       6,040       6,040       6,040       6,040       6,040       6,040       6,040       6,040
          Prepayment and Other Current Assets                 28,334      29,904      26,943      26,152      25,510      22,773      22,713      24,787      23,486      29,835      28,585      33,224
                   Total Current Assets                      118,079     119,339     110,270     122,958     109,985     108,328     120,120     124,028     108,210     111,608     103,224     118,784
                                                                                                                                                                                                           Case 13-50530-CSS




      PROPERTY AND EQUIPMENT, NET                            196,944 199,294 194,574 194,200 199,119 196,945 197,563 198,170 203,284 202,878 199,430 195,927


      OTHER ASSETS:
          Goodwill & SW, Net                                 102,311     102,205     102,077     102,017     101,923     101,787     101,811     101,755     101,699     101,643     101,587     101,531
          Restricted cash and cash equivalents                67,779      60,066      50,626      50,662      50,750      50,674      50,750      50,750      50,750      50,750      50,750      50,750
          Other                                               48,222      48,280      48,326      48,426      48,476      48,515      45,764      44,032      44,002      43,973      43,943      43,914
              Total Other Assets                             218,312     210,551     201,028     201,106     201,150     200,976     198,325     196,537     196,452     196,366     196,281     196,195
                                                                                                                                                                                                           Doc 772-13




      TOTAL ASSETS                                         $ 533,335   $ 529,184   $ 505,872   $ 518,263   $ 510,253   $ 506,249   $ 516,008   $ 518,735   $ 507,945   $ 510,853   $ 498,935   $ 510,906
                                                                                                                                                                                                           Filed 08/21/20
                                                                                                                                                                                                           Page 16 of 53




ro
Q
0
Q
0
M
00                                                                                                                                                                                             6 of 18
-t^
M
-1^
0
0
=t\
a.
(D                                                                         ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
=3                                                                      ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
IU                                                                                              For The Periods Ended
                                                                                                     ($ in OOO's)
-u
3     AH! Consolidated Allied Systems Holdings, Inc. Plan (June 08 -5 YR PLAN)
3'
u>                                                          Actual       Actual        Actual       Actual          Actual      Forecast      Forecast     Forecast     Forecast      Forecast     Forecast     Forecast
en                                                         01/31/08     02/29/08      03/31/08     04/30/08     05/31/08        06/30/08      07/31/08     08/31/08     09/30/08      10/31/08     11/30/08     12/31/08
0     ($ in thousands)
=;
03    CURRENT LIABILITIES:
          Current Maturities of LTD                        $ 1,800      $ 1,800       $ 1,800      $ 1,800      $ 1,800         $ 1,800       $ 1,800      $ 1,800      $ 2,181       $ 2,569      $ 2,686      $ 2,797
w
          Borrowings under revolving credit facility          18,000       16,727        2,100        23,451         14,621       17,500        34,500       37,344       23,086        16,639        8,114        20,769
0         Trade Accounts Payable                              24,235       26,958       21,829        19,554         25,017       23,794        24,970       26,568       24,945        24,891       23,284        23,980
          Accrued liabilities                                 79,368       82,615       80,632        80,375         76,991       74,831        71,459       73,317       75,788        81,595       79,970        79,803
                    Total Current Liabilities                123,403      128,100      106,360       125,181        118,430      117,925       132,729      139,029      126,000       125,694      114,054       127,349


      LONG TERM DEBT AND OTHER LIABILITIES
          Long Term Debt (Less Current Maturities)           226,417      226,426      226,433       225.992        206,000      206,007       205,564      205,571      209,301       212,602      213,941       215,219
          Post Retirement Benefits                            12,587       12,604       12,568        12,541         12,720       12,730        12,690       12,675       12,660        12,645       12,630        12,615
          Deferred Tax Liability                              16,689       16,703       16,848        16,875         16,892       15,295        14,634       14,468       14,175        14,204       14,135        13,877
                                                                                                                                                                                                                              Case 13-50530-CSS




          Other Long Term Liabilities                         94,833       91,859       95,751        90,140         88,372       89,216        88,621       88,209       87,722        86,903       86,505        84,555
              Total LTD and Other Liabilities                350,526      347,592      351,600       345,548        323,984      323,249       321,510      320,923      323,858       326,354      327,211       326,266

                    Total Liabilities                        473,929 475,692 457,961 470,729 442,414 441,174 454,239 459,952 449,858 452,049 441,265 453,616


      STOCKHOLDERS' EQUITf:
          Common Stock                                           100          100          100           100            100           100          100          100           100          100          100           100
          Additional PIC                                      98,393       98,459       98,525        98,591        118,002      118,083       118,164      118,245      118,326       118,407      118,488       118,569
                                                                                                                                                                                                                              Doc 772-13




          Retained Earnings                                  (24,021)     (24,021)      (24,021)     (24,021)        (24,021)     (24,021)      (24,021)     (24,021)     (24,021)      (24,021)     (24,021)     (24,021)
          Income QTD)                                        (11,894)     (17,962)      (23,753)     (24,410)        (23,519)     (26,364)      (29,751)     (32,819)     (33,595)      (32,960)     (34,174)     (34,635)
          Foreign Currency Translation & Other                (3,175)       (3,090)      (2,948)      (2,736)         (2,736)       (2,736)      (2,736)      (2,736)       (2,73S)      (2,736)      (2,736)       (2,736)
          Unearned Compensation                                    3             5                        10              13            13           13           13            13           13           13            13
                    Total Stockholders' Equity                59,406 53,492 47,911 47,535                            67,839       65,075        61,770       58,783 58,087              58,804       57,670        57,291

      TOTAL LIABILITIES & STOCKHOLDERS' EQUITf             $ 533,335 $ 529,184 $ 505,872 $ 518,263              $ 510,253 $ 506,249 $ 516,008 $ 518,735 $ 507,945 $ 510,853 $ 498,935 $ 510,906
                                                                                                                                                                                                                              Filed 08/21/20
                                                                                                                                                                                                                              Page 17 of 53




oa
D
Q
0
Q
K)
00                                                                                                                                                                                                              7 of 18
•^
K)
en
0
0
—h
a.
(D                                                                            ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
=5                                                                         ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
03                                                                                            For The Periods Ended
                                                                                                    ($ in OOO's)


0    AMI Consolidated Allied Systems Holdinas. Inc. Plan (..
^
03                                                             Forecast     Forecast   Forecast    Forecast        Forecast   Forecast    Forecast    Forecast    Forecast    Forecast    Forecast     Forecast
0)                                                             01/31/09     02/28/09   03/31/09    04/30/09        05/31/09   06/30/09    07/31/09    08/31/09    09/30/09    10/31/09    11/30/09     12/31/09
0    ($ in thousands)
zs
CD   CURRENT ASSETS:
             Cash-Unrestricted                                 $ 2,091     $ 2,090     $ 2,092     $ 2,087     $ 2,093        $ 2,089     $ 2,093     $ 2,088     $ 2,092     $ 2,091     $ 2,088     $ 2,093
w
             Cash-Restricted                                      18,321      18,324      14,753      14,752      14,754         12,945      12,939      12,935      12,930      12,929      12,929      13,930
Q
=5       Cash & Cash Equivalents                                  20,412      20,414      16,844      16,839         16,847      15,035      15,032      15,023      15,022      13,019      15,017       16,023
^        Receivables, net                                         44,628      47,969      49,802      54,632         47,945      56,619      45,197      44,707      56,096      50,277      48,244       57,679
         Inventories                                               4,730       4,776       5,016       5,091          5,120       5,053       5,063       4,961       5,039       5,020       4,795        4,761
         Deferred Tax Asset                                        6,040       6,040       6,040       6,040          6,040       6,040       6,040      6,040        6,040       6,040       6,040        6,040
         Prepayment and Other Current Assets                      34,142      32,541      31,590      29,730         28,274      26,624      24,771     26,505       24,851      30,866      29,264       37,444
                  Total Current Assets                           109,952     111,740     109,292     112,331        104,226     109,372      96,103      97,236     107,048     107,223     103,360      121,947
                                                                                                                                                                                                                   Case 13-50530-CSS




     PROPERTY AND EQUIPMENT, NET                                 200,697 202,143 203,541 204,892 206,196 204,610 204,105 204,796 205,442 206,041 208,176 209,837


     OTHER ASSETS:
         Goodwill & SW, Net                                      101,475 101,419         101,363     101,307        101,251     101,195     101,139     101,083     101,027     100,971     100,915 100,859
         Restricted cash and cash equivalents                     50,750 50,750           44,137      44,137         44,137      40,830      40,830      40,830      40,830      40,830      40,830 42,794
         Other                                                    43,884 43,855           43,950      43,921         43,891      43,862      43,832      43,803      43,773      43,744      43,714 43,685

             Total Other Assets                                  196,110 196,024 189,450 189,365 189,279 185,887 185,801 185,716 185,630 185,545 185,459 187,338
                                                                                                                                                                                                                   Doc 772-13




     TOTAL ASSETS                                                506,759 $ 509,906 $ 502,283 $ 506,588 $ 499,701 $ 499,869 $ 486,009 $ 487,748 $ 498,120 $ 498,808 $ 496,996 $ 519,121
                                                                                                                                                                                                                   Filed 08/21/20
                                                                                                                                                                                                                   Page 18 of 53




DO
D
Q
Q
0
N)
go                                                                                                                                                                                                    8 of 18
^
N3
0)
0
0
—h
Q.
(D                                                                               ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
3                                                                             ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
CD                                                                                            For The Periods Ended
 I                                                                                                  ($ in OOO's)
Tl
s-     AMI Consolidated Allied Systems Holdinqs. Inc. Plan (,.
CD                                                                                                                                                           Forecast     Forecast                  Forecast
(/)                                                              Forecast      Forecast     Forecast     Forecast     Forecast     Forecast     Forecast                               Forecast                  Forecast
CO                                                               01/31/Oi      02/28/09     03/31/09     04/30/09     05/31/09     06/30/09     07/31/09     08/31/09     09/30/09     10/31/09     11/30/09     12/31/09
0      ($ in thousands)
03     CURRENT LIABILITIES:
w>          Current Maturities of LTD                            $ 3,584      $ 3,909 $$ 3,927           $ 3,945      $ 3,963      $ 3,981      $ 4,000      $ 4,019      $ 4,037      $ 4,056      $ 4,075      $ 2,318
           Borrowings under revolving credit facility               12,896       13,867        3.316        12,999       8,495       11,513        10,405        8,556       11,796        6,273       9,177        19,496
           Trade Accounts Payable                                   24,248       25,756       28,858        28,142      27,026       28,511        23,876       24,729       27,470       25,553      23,228        28,392
••<        Accrued liabilities                                      81,353       82,729       82,668        79,053       78,252       75,137       71,753       75,077       76,521       82,975       79,279       84,798
                      Total Current Liabilities                    122,081      126,261      118,769       124,139      117,736      119,143      110,034      112,380      119,824      118,858      115,759      135,004


       LONG TERM DEBT AND OTHER LIABILITIES
           Long Term Debt (Less Current Maturities)                221,910      224,839      225,105       224,929     225,206       225,480      225,309      225,593     225,868       225,697     225,973       228,029
           Post Retirement Benefits                                 12,600       12,585        12,570       12,555      12,540        12,525       12,510       12,495       12,480       12,465       12,450        12,435
           Deferred Tax Liability                                   13,582       13,395        13,388       13,258       13,234       12,975       12,689       12,652       12,572       12,690       12,746        12,604
                                                                                                                                                                                                                                 Case 13-50530-CSS




           Other Long Term Liabilities                              84,732       84,351        83,922       83,633       83,205       82,425       83,413       83,129       82,770       82,081       81,810        80,510
                Total LTD and Other Liabilities                    332,823      335,170      334,985       334,375     334,186       333,405      333,921      333,868     333,690       332,932     332,980       333,577

                     Total Liabilities                             454,905      461,431      453,754       458,514      451,922      452,547      443,955      446,249      453,514      451,790      448,739      468,582

       STOCKHOLDERS' EQUITf:
           Common Stock                                                100          100          100          100           100          100          100         100          100           100          100              100
           Additional PIC                                          118,650      118,731       118,812      118,893      118,974      119,055      119,136      119,217      119,298      119,379      119,460      119,541
                                                                                                                                                                                                                                 Doc 772-13




           Retained Earnings                                       (58,656)      (58,656)     (58,656)     (58,656)     (58,656)     (58,656)     (58,656)     (58,656)     (58,656)     (58,656)     (58,656)      (58,656)
           Income C(TD)                                             (5,517)       (8,977)      (9,004)      (9,541)      (9,916)     (10,455)     (15,803)     (16,439)     (13,413)     (11,083)      (9,925)       (7,723)
           Foreign Currency Translation & Other                     (2,736)       (2,736)      (2,736)      (2,736)      (2,736)      (2,736)      (2,736)      (2,736)      (2,736)      (2,736)      (2,736)       (2,736)
           Unearned Compensation                                        13            13           13           13           13           13           13           13           13           13           13            13
                     Total Stockholders' Equity                     51,854       48,476        48,529       48,073       47,780       47,321       42,054       41,500       44,606       47,018       48,257        50,539


       TOTAL LIABILITIES & STOCKHOLDERS' EQUir>'                 $ 506,759    $ 509,906     $ 502,283    S 506,588    $ 499,701    $ 499,869    $ 486,009    $ 487,748    $ 498,120    $ 498,808    $ 496,996    $ 519,121
                                                                                                                                                                                                                                 Filed 08/21/20
                                                                                                                                                                                                                                 Page 19 of 53




 CD
 D
 Q
 Q
 0
 M
 00
 js.
                                                                                                                                                                                                                 9 of 18
 M
 -^1
0
0
3
—^                                                                                         ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
Q.                                                                                ACTUAL AND PROJECTED CONSOLIDATED STATEMENTS OF CASH FLOWS
(D                                                                                                     For The Periods Ended
=i
                                                                                                            ($ in OOO's)
03

n

w     AHI Consolidated Allied Systems Holdings. Inc. Plan (A 08 - 5 YR PLAN)
I
w                                                                      Actual Actual            Forecast      Forecast      Forecast       Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast
0
=5                                                                     01/31/03 02/29/08        03/31108      04/30/OS      os/31/oa       06/30/08      07/31/08      OS/31/OS      09/30/08      1013110S      11/30/OS      1V31/OS        2008
CD    ($ in thousands)
CO    CASH FLOW FROM OPERATING ACTIVITIES
         Net Income (Loss)
g
=5       Adjustments to Reconcile Net Income (Loss)to Net
-•<      Cash Provided by Operating Activities:
             Depreciation & Amortization                                  4,484        4,718         5,080                      5,521                        4.719                       4,798                       4,898                      59,383
             Loss (Gain) on Sale of Property & Equipment                     (9)         (13)          70                           4                                                                                                                 52
             Compensation Expense Related to Stock Options & Grants          81           81           81                          81                           81                                                      81                           972
             Changes in Operating Assets;
                 Accounts Receivable - Trade
                 Accounts Receivable - Other
                                                                                                                                                                                                                                                           Case 13-50530-CSS




                 Inventories
                 Prepayment and Other Current Assets
                 Trade Accounts Payable
                 Deferred Income Taxes / Tax Assets / Liabilities
                 Accrued Wages & Benefits
                 Accrued General Taxes
                 Accrued Claims and Insurance Resen/es
                 Other Accrued Liabilities
                 Ofrier Long Term Liabilities
                                                                                                                                                                                                                                                           Doc 772-13




             Other Assets (includes Note Receivables)
                    Total Adjustments
                    Net Cash Provided by Operating Activities




      CASH PLOW FROM INVESTING ACTIVITIES
         Net (Purchase) of Property & Equipment- Cap Ex                   (5,416) (6,094)           (2,102)       (4,860)       (9,468)        (3,766)       (3,954)       (6,319)       (9,856)       (4,386)       (1,334)       (1,522)      (58,136)
         Proceeds From Sate of Property & Equipment                           9 13                     (70)                            w                                                                                                            (52)
         Increase in Cash Surrender Value of Life Insurance                                                                            0                                                                                                         2,732

                    Net Cash Used in Investing Activities
                                                                                                                                                                                                                                                           Filed 08/21/20




      CASH FLOW FROM FINANCING ACTIVITIES
         Net Issuance (Repayment) of LTD
         Premium Financing
         Other
                    Net Cash Provided (Used) by Financing Activities


      EFFECT OF EXCHANGE RATE ON CASH
                                                                                                                                                                                                                                                           Page 20 of 53




      NET INCREASE (DECREASE) IN CASH

      CASH - BEGINNING OF PERIOD

co    CASH-END OF PERIOD                                                 97.587 $ 87.215 < 71.463 t 72.916 $ 71.708 $ 72,280 $ 83.192 $ 85.216 $ 71.372 $ 71,299 $ 71,214 i 71,130 $ 71,130
0
Q
Q
0
t\b
00                                                                                                                                                                                                                                           10 of 18
-t^
ro
00
0
0
^                                                                                      ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
Q.                                                                             ACTUAL AND PROJECTED CONSOLIDATED STATEMENTS OF CASH FLOWS
(D                                                                                                         For The Periods Ended
                                                                                                                ($ in OOO's)
ID

D
3
^
C/l   AMI Consolidated Allied Systems Holdings, Inc. Plan (J
w                                                                       Forecast Forecast                  Forecast         Forecast                Forecast         Forecast                   Forecast         Forecast         Forecast R>recast
0
3                                                                       01/31/09 02/28/03                  04/30/09            n/09                 07/31/09         OS/31MS                    10131109         11/30/09         12/31/09 2009
03    ^ in thousands)

w     CASH FLOW FROM OPERATING ACTIVITIES
         Net Income (Loss)
g
3        Adjustments to Reconcile Net I ncome (Loss) to Net
»<       Cash Provided by Operating Activities;
            Depreciation & Amortizstion                                                                                                   3,468                                                                                      3.759
            Loss (Gain) on Sale of Property & Equipment
            Compensation Expense Related to Stock Options & Grants                                                                           81                                                                                         81
            Changes in Operating Assets:
                  Accounts Receivable ~ Trade
                  Accounts Receivable - Other
                  Inventories
                                                                                                                                                                                                                                                             Case 13-50530-CSS




                  Prepaymentand Other Current Assets
                  Trade Accounts Payable
                  Deferred Income Taxes /Tax Assets / Liabilities
                  Accrued Wages & Benefits
                  Accrued General Taxes
                  Accrued Claims and Insurance Reserves
                  Other Accrued Liabilities
                  Other Long Term Liabilities
            Other Assets (includes Note Receivables)
                                                                                                                                                                                                                                                             Doc 772-13




                     Total Adjustments
                     Net Cash Provided by Operating Activities




      CASH FLOW FROM INVESTING ACTIVITIES
         Net (Purchase) of Property & Equipment- Cap Ex                    (9,660)    (6,380)    (6,380)       (6,380)          (6,380)   (1,826)       (2,953)          (4,195)      (4,195)       (4,195)          (5,782)         (5,364)      (63,687)
         Proceeds From Sale of Property & Equipment
         Increase in Cash Surrender Vaiue of Life Insurance
                     Net Cash Used In Investing Activities
                                                                                                                                                                                                                                                             Filed 08/21/20




      CASH FLOW FROM FINANCING ACTIVITIES
         Net issuance (Repayment) of LTD                                    (395)      4,226 (10,267)           9,524 (4,208)              3,311 (1,262) (1,846)                      3,534         (5,674)           3.198          10.617        11,058
         Premium Financing                                                  (393)      (734) p34)                (734) (734)               (734) (532) (532)                                         3.545             (393)          6,417         4,439
         Cipher                                                               ;15)                                US) _£16)                                                              (15)          (151             f 151           w            (180'
                                                                                        US _C!S)
                     Net Cash Provided (Used) by Financing Activities        i03)      3,476 (11,017)            ,775 (4,958)              2,561 (1,808) (2,083)                      3,519           ,144)           2,790          17,019        15,317


      EFFECT OF EXCHANGE RATE ON CASH

      NET INCREASE (DECREASE) IN CASH                                         32            2 (10,183)                (6)                 (5,119)              (3)              (9)       (1)              (3)              (2)       2,970 (12,313)
                                                                                                                                                                                                                                                             Page 21 of 53




      CASH - BEGINNING OF PERIOD                                           71,130     71,162 71,164            60,981                     60.934        55.S65           55.862       55.853        55,852           55,850          55,847 71,130


oa    CASH-END OF PERIOD                                                   71,162 $ 71,164 $ 60,981 $ 60.976 » 60,984 $ 55,866 $ 55,862 < 65,853 $ 55,852 $ 55,850 $ 55,847 $ 58,817 t 5S.817
0
0
s
0
Q
r0
00                                                                                                                                                                                                                                             11 of 18
-^
K)
co
0
0                                                                                                           ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
^l                                                                                                          ACTUAL AND PROJECTED COVENANT CALCULATIONS
Q-
(D                                                                                                                                For The Periods Ended
l"f
                                                                                                                                         ($ in OOO's)
m. AHlConsolidated Allied Systems Holdings. Inc. Plan (June 08 - 5 YR PLAN)                 Forecast        Forecast        Forecast     Forecast        Forecast     Forecast     Forecast     Forecast     Forecast     Forecast     Forecast     Forecast
                                                                                            1/31/08         2/29/08         3/31/08      4/30/08         5/31/08      6/30/08      7/31/08      8/31/08      9/30/08      10/31108     11/30/08     12/31/08
D
3     N1inimum_Consolidated EBITDA (Section 6.7(cl)
^
w     Net Income as per GAAP                                                                  (11,894)         (6,068)         (5,791)        (657)                      (2,845)      (3,386)      (3,068)        (776)        635        (1,215)        (461)
01
      (a) Less: Income or (deficit) of a joint interest of any Person(otherthan a Sub)
0                   except for dividends or distrinutions actually paid
=3
01    (b) Less: Income or (deficit) of any other Person accrued prior to becoming a
co                  Subisidiary
      (c) Less: Income of any subsidiary whose dividends, distributions not
0                   permittsd
      (d) .Less: After-tax gains or (losses) attributable to Asset Sales or returned
                    surplus from any Pension Plan                                                                 13              (70)                          (4)
      (e) Less:
                    Any net extraordinary gains or losses not included in (a) throgh (d)


      Consolidated Net Income                                                                 (11,903)         (6,081)         (5,721)        (657)           895        (2,845) (3,386)           (3,068)        (776)        635        (1,215)        (461)
                                                                                                                                                                                                                                                                   Case 13-50530-CSS




       Permitted Adjustments to Net Incomefto extent deducted from Net Income)
      (a) Add:    Interest Expense and amortized debt discount                                  6,286           3,718           2,401       (1,059)           883         1,957        1,997        2,555        2,824        2,945        2,870        2.885
      (b) Add: Consolidated income, single business, franchise, unitary or gross
                  receipt tax tax expense                                                          64             55             438           56               96         (120) (148) (132)                       (11)          63          (34)              6
      (°) Add: Depreciation                                                                     4,484           4,718           5,080        5,800           5,521        4,669 4,719 4,768                      4,798                                  5,081
      (d) Add: Amortization
      (e) Add: Cumulative Effect of change in Accounting Principles
      (f) Add: Management Fees per Management Agreement                                           125            125             125          125             125          125          125          125           125          125         125          125
                                                                                                                                                                                                                                                                   Doc 772-13




      (g) Add: Transaction Costs(fees, costs, expenses on or beore closing date
                  associated with Credit Docs)
      (h) Add: Administrative expenses for Professional Fees related to
                  Cases(limited)                                                                      (0)             (0)                          (0)
      (I) Add: Cure Payments in connection with assumptions of executor/
                     contracts

      0)     Add:    Unusual or Infrequent fees and charges(Limited)                             735             265
      (k)    Add:    Non recurring Fees and Charges in 2007 related to effectiveness of
                     the plan(Limited)
      (I) Add:       Other Non Cash chargesfexcluding items that may be cash In future
                     or are amort of prepay)                                                                                    •1,969
                                                                                                                                                                                                                                                                   Filed 08/21/20




      (m) Add:       Substantial Contribution claim by Sponsor
      (ii)   Less:   other Non Cash gains(exc]uding any non cash gain to the extent it
                     represents the reversal of an accrual or reserver for potential Cash
                     gain in any prior period )

      Total Adjustments to Net Income                                                          12,324                                                                     6,631        6,693        7,317        7,737        7,982        7,859        8,096

      Consolidated EBITDA                                                                        ~42T          '^630            4.291       ~3;761           6,424        3.786        3,306        4,249        6.960        8,6-17       6,645        7,635


      Rolling 12 Consolidated EBITDA                                                          56,098                           54,057       53,354          55,761       52,576       55,089       51,327       53.051       52,561       51,887       57,987
                                                                                                                                                                                                                                                                   Page 22 of 53




      QTRLY Consolidated Adjusted EBITDA                                                                                        6,602                                    13,972                                 14,516                                 22.897

      Four Qtr Consolidated Adjusted EBITDA                                                                                    54,057                                    52,576                                 53,051                                 57,987

CD
D
0
Q
0
M
00
.&.                                                                                                                                                                                                                                                   12of18
GO
0
0
0                                                                                                       ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
—h                                                                                                      ACTUAL AND PROJECTED COVENANT CALCULATIONS
Q-
CD                                                                                                                      For The Periods Ended
3                                                                                                                               ($ in OOO's)
SB AMI Consolidated Allied Systems Holdinqs, Inc. Plan (June 08 - 5 YR PLAN)              Forecast      Forecast Forecast Forecast Forecast forecast Forecast                     Forecast      Forecast       Forecast Forecast
                                                                                          1/31/08       2/29/08 3/31/08 4/30/08 5/31/08 6/30/08 701/08                            8/31/08       9/30/08        10/31/08 11/30/08
-0
3
^     Leverage RatiolSection 6.7(bl)
(n
w
0            Revolver Debt                                                                  18,000 16,001              2,100      23,451        14,621     17,500       34,500      37,344        23,086         16,639       8,114     20,769
3            First Lien                                                                    178,650 178,650           178,650     178,200       178,200    178,200      177,750     177,750       177,896        177,597     177,743    177,894
03
             Second Lien                                                                    50,000 50,000             50,000      50,000        30,000     30,000       30,000      30,000        30,167         30,340      30,510     30,686
V)
             LOG Facility                                                                                                                                                                                125        250        376        502
Q
=3           Capital Leases                                                                         0      0                0           0             0           0           0             0       3,666         7,348       8,356      9,285
•-<
             Total                                                                         246,650       244.651     230.750     251,652       222,821    225,700      242,250     245,094       234,940        232,176     225,099    239,136

             Rolling 12 Months EBITDA                                                       56.098        57,434      54,057      53,354        55,761     52.576       55,089      51,327        53,051         52,561      51,887     57,987

             Four QTR EBITDA                                                                                          54,057                               52,576                                 53,051                                57,987

             Leverage                                                                                                   4.27                                 4.29                                    4.43                                 4.12

             Maximum Leverage Permitted                                                                                 4.50                                 3.50                                    3.50                                 3.50
                                                                                                                                                                                                                                                    Case 13-50530-CSS




      Test                                                                                                           Pass                                 Fail                                    Fall                                 Fail

      Leverage Cushion                                                                                                12,507                              (41,683)                                (49,263)                             (36,182)

      EBITDA Cushion                                                                                                   2,779                              (11,909)                                (14,075)                             (10,338)
                                                                                                                                                                                                                                                    Doc 772-13




      Capital Expenditure Li m'rtsf Section 6.7fd)l


             ActuaS/Proj'ected Cap Ex                                                         5,416        6,094       2,102        4,860        9,468      3,766        3,954        5,319         9,856         4,386       1,394      1,522

             Current Year Cumulative Cap Ex                                                   5,416       11,509      13,611      18.471        27,939     3-1,705      35,659      40,978        50,835         55,221      56,615     58,136
             Less: Spent Committed Cap Ex from prior Year                                      (220)_        (220)      (220)        (220)        (220)      (220)        (220)        (220)         (220)          (220)      (220)      (220)
             Covenant Actual Consolidated Capital Expenditures                                5,195       11,289      13,391       18,251       27,718     31,485       35,439       40,758        50,614        55,001      56,394     57,916


             Maximum Allowable Cap Ex
                     Base Maximum Cap Ex                                                    70,000        70,000      70,000      70,000        70,000     70,000       70,000       70,000        70,000        70,000      70,000     70,000
                                                                                                                                                                                                                                                    Filed 08/21/20




             Plus: Capital Contribution/Equity Interest Cap Ex
             Plus: Spent Committed Capital Expenditures                                       7,500        7,500       7,500        7,500        7,500      7,500        7,500        7,500         7,500         7,500       7,500      7,500
             Plus: Permitted Carry Forward Amount(greater of (i) or (H)):
                     (i) 50% of Excess Cash Flow from Prior year not required to prepay     (12,931)     (12,931)    (12,931)     (12,931)     (12,931)   (12,931)     (12,931)     (12,931)      (12,931)       (12,931)   (12,931)   (12,931)

                     (ii) Prior Year Base Maximum Cap Ex                                    67,000        67.000      67,000      67,000        67.000     67,000       67.000       67.000        67,000        67.000      67,000     67,000
                        Less: Prior Year Actual Consolidated Cap Ex. Plus                   82,257        82,257      82,257      82,257        82,257     82,257       82,257       82,257        82,257        82,257      82,257     82,257
                               Prior Year Spent Committed Cap Ex Ex                            220           220         220          220          220           220       220          220              220        220         220           220
                             Total for (ii)                                                 (15,477)     (15,477)    (15,477)     (15,477)     (15,477)   (15,477)     (15,477)     (15,477)      (15,477)       (15,477)   (15,477)   (15,477)
                                                                                                                                                                                                                                                    Page 23 of 53




                     Greater of (i) or (ii)                                                 (12,931)      (12,931)   (12,931)     (12,931)     (12,931)   (12,931)     (12,931)     (12,931)      (12,931)       (12,931)   (12,931)   (12,931)

             Total Maximum Allowable Cap Ex                                                 77.500        77,500      77,500       77.500       77,500     77,500       77,500       77,500        77,500        77,500      77,500     77,500
co
u            Test                                                                           Pass         Pass        Pass        Pass          Pass       Pass         Pass         Pass          Pass          Pass        Pass       Pass
0
Q            Cushion                                                                        72,305        66,211      64,109       59,249       49,782     46,015       42,061       36,742        26,886        22,499      21,106     19,584
0
M
03
J^                                                                                                                                                                                                                                     13 of 18
co
0
0                                                                                          ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
^.                                                                                         ACTUAL AND PROJECTED COVENANT CALCULATIONS
CL
(D                                                                                                        For The Periods Ended
=5                                                                                                               ($ in OOO's)
£>. AHI Consolidated Allied Systems Holdings. Inc. Plan (June OS .5 YR PLAN1   Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast
                                                                               1/31/08 2/29/08 3/31/08 4/30/08 5/31/08 6/30/08 7/31/08 8/31/08 9/30/08 10/31/08 11/30/08 12/31/08
n
3     INTEREST COVERAGE RATIOfSection 6.7(a))
^
V)
                interest Expense per P&L                                          6,286      3,718      2,401       2,202        2,665     1,957      1,997     2,555     2,824      2,945     2,870 2,885
w
0               Less: Upfront Fees ancillary costs and amortization thereof      (4,030)     (1,653)     (196)       (151)        (459)       (10)      (10)      (79)      (517)     (529)     (521) (533)
3               Net Interest Expense                                              2,256       2,065     2,204       2,050        2,205     1,947      1,987     2,476     2,307      2,418     2,350 2,352
EU
                Capitalized Interest Expense
w               Total Interest Expense                                            2,256      2,065      2,204       2,050        2,205     1,947      1,987     2,476     2,307      2,416     2,350    2,352
Q
:3
                Actual Rolling Twelve Interest Expense                           27,797      28,070 26,597         26,750       26,714    26,419     26,086    26,242    26,27-1    26,449    26,638   26,6-15
••<


                QTRLY Interest Expense                                                                  6,525                              6,203                          6,770                         7,117


                Four QTR Interest Expense(Proforma prior to 4/1/2008)                                  26,537                             26,419                         26,271                        26,615


                Four QTR EBITDA                                                                        54.057                             52,576                         53,051                        57,987
                                                                                                                                                                                                                  Case 13-50530-CSS




                Four QTR Interest Coverage Ratio                                                         2.03                               1.99                            2.02                         2.18


                Four Qtr. Interest Coverage Ratio Permitted                                              2.00                               2,25                            2.50                          2.50


                Test                                                                                   Pass                               FAIL                           FAIL                          FAIL


                Interest Expense Cushion                                                                  431                              (3,052)                        (5,051)                       (3,420)
                                                                                                                                                                                                                  Doc 772-13




                EBITDA Cushion                                                                            863                              (6,867)                       (12,627)                       (8,551)
                                                                                                                                                                                                                  Filed 08/21/20
                                                                                                                                                                                                                  Page 24 of 53




GD
0
0
s
Q
0
N3
03
-t^                                                                                                                                                                                                    14 of 18
co
N3
0
0                                                                                                        ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
—h                                                                                                       ACTUAL AND PROJECTED COVENANT CALCULATIONS
Q.
(D                                                                                                                         For The Periods Ended
=3                                                                                                                                 ($ in OOO's)
m. AHI Consolidated Allied Systems Holdings. Inc. Plan (June 08 - 6 YR PLAN1                Forecast     Forecast     Forecast     Forecast       Forecast     Forecast       Forecast     Forecast     Forecast    Forecast     Forecast     Forecast
                                                                                            1/31/09      2/28/09      3/31/09      4/3 0/09       5/31/09      6/30/09        7/31/09      8/31/09      9/30/03     10/31/09     11/30/09     1W1/09
TI
3      Minimum C.onsolidated EBITDA (Section 6.7(cl)
^
V)     Net Income as per GAAP                                                                  (5,517)      (3,459)         (27)        (537)          (375)        (539)        (5,348)        (635)       3,025       2,331        1,158        2,202
w           Less:  Income or (deficit) of a joint interest of any Personfotherthan a Sub)
6                  except for dividends or distrinutions actually paid
=!
03          Less:  Income or (deficit) of any other Person accrued prior to becoming a
                   Subisictiar/
w
            Less:  Income of any subsidiary whose dividends, distributions not
0                  permitted
•<          Less: After-tax gains or (losses) attributable to Asset Sales or returned
                   surplus from any Pension PSan
             Less:
                     Any net extraordinary gains or losses not included in (a) throgh (d)


       Consolidated Net Income                                                                 (5,517)      (3,459)         (27)        (537)          (375)        (539)        (5,348)        (635)       3,025       2,331        1,158 2,202
                                                                                                                                                                                                                                                           Case 13-50530-CSS




        Permitted Adjustments to Net lncome(to extent deducted from Net Income)
       (a) Add: Interest Expense and amortized dsbt discount                                    2,937        2,722        2,988        2,835          2,986        2,874          2,979        2,971        2,875       2,982        2,857 2,962
       (b) Add: Consolidated income, single business, franchise, unitary or gross
                     receipt tax tax expense                                                     (261)        (152)         28                2          10               1        (252)             (4) 189             152            9-1 146
       (c) Add:      Depreciation                                                               4,946        4,990        5,038        5,085          5,131        3,468          3,514        3,558 3,606              3,652        3,702 3,759
       (d) Add:      Amortization
       (e) Add:      Cumulative Effect of change in Accounting Principles
       (f) Add:      Management Fees per Management Agreement                                    125          125          125           125           125          125            125           125         125         125           125         125
       (9) Add:      Transaction Costs(fees, costs, expenses on or beore closing date
                                                                                                                                                                                                                                                           Doc 772-13




                    associated with Credit Docs)
       (h) Add:     Administrative expenses for Professional Fees related to
                    Cases(limited)
       (I)   Add: Cure Payments in connection with assumptions of executor/
                     contracts
       Q) Add: Unusual or Infrequent fees and charges(Limited)
       (k) Add: Non recurring Fees and Charges in 2007 related to effectiveness of
                   the pian(!-!mited)
       (I) Add:      Other Non Cash chargesfexcludlng items that may be cash in future
                     or are amort of prepay)
                                                                                                                                                                                                                                                           Filed 08/21/20




       (m) Add: Substantial Contribution claim by Sponsor
       (ii) Less: other Non Cash gains(excluding any non cash gain to the extent it
                     represents the reversal of an accrual or reserver for potential Cash
                     gain in any prior period )


       Total Adjustments to Net Income                                                          7,748        7,685        8,179        8,046          8,252        6,468          6,367        6,652        6,795       6,912        6,775        6,992

       Consolidated EBITDA                                                                     '2^30~        4,225        8,152        7,509         7,8TT        -5^2g~         T,018-        6,016       -9,82i       9,242"       7,933~      ~9;194~


       Rolling 12 Consolidated EBITDA                                                          59,796       62,132       65,992       69,739         71,192       73,334         71,047       72,814 75,674            76,239       77,588 79,146
                                                                                                                                                                                                                                                           Page 25 of 53




       QTRLY Consolidated Adjusted EBITDA                                                                                14,607                                   21,315                                   16.855                                26,369

       Four Qtr Consolidated Adjusted EBITDA                                                                             65,992                                   73,334                                   75.674                                79,146
Cd
0
0
s
Q
0
N3
CD
•ts.                                                                                                                                                                                                                                            15 of 18
co
u
0
0                                                                                                      ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
—h                                                                                                     ACTUAL AND PROJECTED COVENANT CALCULATIONS
Q.
(D                                                                                                                        For The Periods Ended
»—1-                                                                                                                            ($ in OOO's)
m. AHI Consolidated Allied Systems Holdings. Inc. Plan (June 08 - 5 YR PLAN)               Forecast Forecast Forecast Forecast Forecast Forecast Forecast forecast                         Forecast Forecast Forecast Forecast
                                                                                           1/31/09 2/28/09 3/31/09 4/30/09 5131109 6/30/09 7/31/09 8/31/09                                 9/30/09 10/3-1/09 11130109 12/31/09
n
3
^      Leveraae RatiofSection 6.7(btl
v>
VI
0             Revolver Debt                                                                  12,896      13,867      3,316        12,999         8,495     11,513     10,405 8,556           11,796       6,273      9.-177 19,496
=3            First Lien                                                                    177,595     177,731    177,882       177,578       177,729    177,875    177,576 177,727        177,873     177,574    177,720 177,871
03
              Second Lien                                                                    30,863      31,043     31,206        31.389        31,567     31,753    31.934 32.123           32,313      32.499     32,693 32,882
C/l
              LOG Facility                                                                     628          755           882       1,009        1,136      1,264      1,392 1,521            1,650       1,779      1,908      2,038
Q
=3            Capital Leases                                                                 16,752      19,557     19,392        19,220        19,053     18,878     18,708 18,536          18.357      18,183     18.001     17,823
^<            Total                                                                         238,734     242,953                  242.196       237.981    241.284    240,015    238,462     241,989     236,308    239,500    250,110
                                                                                                                   232.678

              Rolling 12 Months EBITDA                                                       59,796      62,132     65,992        69.739        71,192     73,334    71.047                  75,674                 77,588     79.146

              Four QTR EBITDA                                                                                       65,992                                 73,334                            75.674                            79.146

              Leverage                                                                                                3.53                                   3.29                              3.20                               3,16
                                                                                                                                                                                                                                         Case 13-50530-CSS




              Maximum Leverage Permitted                                                                              3.25                                   3.25                              3.25                               3.25


       Test                                                                                                        Fail                                   Fail                              Pass                              Pass


       Leverage Cushion                                                                                            (18,204)                                (2,947                             3,951                             7,115

       EBITDA Cushion                                                                                               (5,601)                                  (907                             1,216                             2,189
                                                                                                                                                                                                                                         Doc 772-13




       Ca pita I Expenditure LimitsfSectio n S.Tfdll

              Actual/Projected Cap Ex                                                         9,660       6,380      6,380         6,380         6,380      1,826      2,953      4,185       4.195       4,195      5,782      5,364


              Current Year Cumulative Cap Ex                                                  9,660      16,039    22,419         28,798       35,178      37,004    39,957     44,152       48,346     52,541     58,323     63,687
              Less: Spent Committed Cap Ex from prior Year                                   (7,500)     (7,500)    (7,500)       (7,500)       (7,500)    (7,500)    (7,500)    (7,500)      (7,500)    (7,500)    (7,500)    (7,500)
              Covenant Actual Consolidated Capital Expenditures                               2,160       8,539    14,919         21,298       27,678      29,504    32,457     36,652       40,846     45,041     50,823      56,187


              Maximum Allowable Cap Ex
                                                                                                                                                                                                                                         Filed 08/21/20




                      Base Maximum Cap Ex                                                    70,000 70,000 70,000                 70.000        70,000     70.000    70,000      70,000      70,000      70,000 70,000 70,000
              Plus: Capital Contrlbution/Equity Interest Cap Ex
              Plus: Spent Committed Capital Expenditures                                      7,500 7,500 7,500                    7,500         7,500      7,500      7.500      7,500       7,500       7,500 7,500 7,500
              Plus: Permitted Carry Forward Amount(greater of (i) or (ii)):
                      (i) 50% of Excess Cash Flow from Prior year not required to prepay     (5,765) (5,765) (5,765)               (5,765)      (5,785)    (5,765)    (5,765)    (5,765)     (5,765)     (5,765) (5,765) (5,765)


                      (IJ) Prior Year Base Maximum Cap Ex                                    70,000 . 70,000 70,000               70.000       70,000      70,000    70,000     70.000       70,000     70,000 70,000 70,000
                         Less: Prior Year Actual Consolidated Cap Ex. Plus                   58,136 58,136 58,136                 58,136       58,136      58,136    58,136     58,136       58,136     58,136 58,136 58,136
                                Prior Year Spent Committed Cap Ex Ex                          7,500 7,500 7.500                    7,500        7,500       7,500     7,500      7,500        7,500      7,500 7,500 7,500
                             Total for (ii)                                                   4,364 4,364 4,364                    4,364         4,364      4,364      4,364      4,364       4.364       4.364 4,364 4.364
                                                                                                                                                                                                                                         Page 26 of 53




                      Greater of (i) or (ii)                                                  4.364 4.364 4.364                    4,364         4.364      4,364      4,364      4,364       4,364       4,364 4,364 4,364


              Total Maximum Allowable Cap Ex                                                 81,864      81.864     81,864        81.864        81,864     81,864                81,864      81,864      81,864     81,8       81 ,i
GO
D             Test                                                                          Pass Pass Pass                       Pass          Pass       Pass       Pass       Pass        Pass        Pass Pass Pass
0
Q             Cushion                                                                        79,704 73,325 66,945                 60,565        54,186     52,360    49,407     45,212       41,017      36,822 31,040 25,677
0
K)
03
4^                                                                                                                                                                                                                            16of18
u
-^
0
0                                                                                            ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
—h                                                                                           ACTUAL AND PROJECTED COVENANT CALCULATIONS
a.
(D                                                                                                             For The Periods Ended
=3                                                                                                                    ($ in OOO's)
£U AHI Consolidated Allied Systems Holdings, Inc. Plan (June 08 - 5 YR PLANt     Forecast    Forecast    Forecast     Forecast       Forecast    Forecast     Forecast     Forecast     Forecast     Forecast     Forecast     Forecast
                                                                                 1/31/09     2/28/09     3/31/09      4/30/09        5/31/09     6/30/09      7/31/09      8/31/09      3/30/09      10/31/09     11/30/09     12/31/09
-a
3      INTEREST COVERASE RATIOfSection 6.7(a)>
^
w                Interest Expense per P&L                                                                                                                                      2,971                                  2,857       2,962
w                                                                                   2,937       2,722       2,988        2,835          2,986       2,874         2,979                    2,875         2,982
0                Less: Upfront Fees , ancillary costs and amortization thereof       (533)       (522)        (521)        (535)         (536)       (539)         (540)        (548)       (545)         (545)        (549)        (549)
3                Net Interest Expense                                               2,404       2,200        2,467       2,299           2,450      2,334         2,439        2,423        2,330        2,437        2,308        2,413
SB
                 Capitalized Interest Expense
w                Total Interest Expense                                             2,404       2,200       2,467        2,299          2,450       2,334         2,439        2,423       2,330         2,437        2,308       2,413
0
                 Actual Rolling Twelve interest Expense                            26,764      26,899      27,161       27,410         27,655      28,042       28,494       28,442 28,465             28,486       28,445       28,506

                 QTRLY Interest Expense                                                                      7,071                                  7.084                                   7,193                                  7,158

                 Four QTR Interest Expense(Proforma priorto 4/1/2008)                                      27,161                                  28,042                                 28,465                                 28,506

                 Four QTR EBITDA                                                                           65,992                                  73,334                                 75,674                                 79,146
                                                                                                                                                                                                                                            Case 13-50530-CSS




                 Four QTR interest Coverage Ratio                                                             2,43                                    2.62                                   2.66                                   2.78


                 Four Qfr. Interest Coverage Ratio Permitted                                                  2.75                                    2.75                                   2.75                                   2.75


                 Test                                                                                      FAIL                                    FAIL                                   FAIL                                   Pass


                 Interest Expense Cushion                                                                   (3,164)                                 (1,375)                                  (947)                                  275
                                                                                                                                                                                                                                            Doc 772-13




                 EBITDA Cushion                                                                             (8,702)                                 (3,782)                                (2,605)                                  755
                                                                                                                                                                                                                                            Filed 08/21/20
                                                                                                                                                                                                                                            Page 27 of 53




OD
0
0
s
Q
0
1\:>
00
4S.                                                                                                                                                                                                                              17 of 18
GJ
en
                        Case 13-50530-CSS                                      Doc 772-13                      Filed 08/21/20         Page 28 of 53




                   AMI Consolidated Allied Systems Holdings, Inc. Plan (June 08 - 5 YR PLAN)
                   EXCESS CASH FLOW
                                                                                                                                              12/21/2009

                                (a) Consolidated Adjusted EBiTDA                                                                   57,987        79.146
                                (b) Consolidated Working Capital Adjustement
                                     Current Assets (Less Cash and Cash Equivj Beginning of Period                                 90.506        98,404
                                     Cum-ent Liabilities (Excluding current portion of LT Debt) Beginning of Period                106.196      103.783

                                                  Consolidated Working Capital Beginning of Year                                   (15,690)      (5,379)


                                     Current Assets (Less Cash and Cash Equiv) End of Period                                        98,404      105.923
                                     Cum-ent Liabilities (Excluding current portion of LT Debt) Beginning of Period                103,783      113.190

                                                  Consolidated Working Capital End of Year                                          (5.379)      (7.267)


                                    Net Consolidated Working Capital Adjustment                                                                   1.888


                   (II) Less:
                                (a) Scheduled Repayments of !ndebtedness(Exduding Revolving and Swing Line except Perm)             (1,800)      (1.800)


                                (b) Consolidated Capital Expenditures                                                                     0            0
                                                  Capital Expenditures                                                             (58,136)     (63.687)
                                Add: Spent Committed Capita) Expenditures                                                             220         7,500
                                Less: Proceeds of financing for Capital Expenditures
                                                  Sales of Assets used to finance
                                                  Spent Committed Capital Expenditures deducted in prior year
                                                                Total Consolidated Capita! Expenditures                            (57,916)     (56,187)


                                (c) Consolidated Cash interest Expense
                                                  Consolidated Interest Expense (This is net as used in interest Coverage Ratio)   (26,615)     (28.506)
                                                  Less: Any amount not payable in Cash
                                                  Less: Any amAny amounts referred to in Section 2.11(f)


                                (d) Limited to 2007, any amounts referred to in Section 2.11(f)


                                (e) consoiidated income, single business, etc. taxes


                                (f) management fees pursuant to the Management Agreement


                                (g) For 2007, Transaction Costs paid in Cash


                                (h) For 2007, costs and expenses resulting from admin expenses related to cases paid In Cash


                                (i) Cure payments


                                (j) Unusual or infrequent Cash Payments (Limited to $1.0 M per year $3.0 M aggregate)


                                (k) For 2007 non-recumng costs and expenses paid in Cash during 2007 related to the Plan


                                (i) Spent Committed Capital Expenditures paid in Cash within ninety days after year end             (7,500)      (7,500)



                      Equals: Excess Cash Flow                                                                                     (46.121)     (12,553)


                      75% of Excess Cash Flow                                                                                      (34.591)      (9,415)


                      Remainder of Excess Cash Flow                                                                                (11,530)      (3,138)


                      Eligible Excess cash flow for Capital Expenditures (50% of Remainder)                                         (5,765)      (1.569)


                                ASSUMES EFFECT OF THE COST OF THE PROPOSED AMENDMENT




                                                                                                                                                           18 of 18




Confidential - Professional's Only                                                                                                                         BDCM0028436
                Case 13-50530-CSS          Doc 772-13       Filed 08/21/20      Page 29 of 53



                                                                                      DRAFT 9/21/08

                                      FORBEARANCE AGREEMENT

             THIS FORBEARANCE AGREEMENT (this "Forbearance Agreement") is made and
     entered into as of this _ day of September, 2008, by and among Allied Systems Holdings, Inc.
     (formerly known as Allied Holdings, Inc.), a Delaware corporation ("Holdings"), Allied
     Systems, Ltd. (L.P.), a Georgia limited partnership ("Systems" and, together with Holdings, the
     "Borrowers" and individually a "Borrower"), The CIT Group/Business Credit, Inc. ("CTT"), as
     Administrative Agent and Collateral Agent (collectively the "Agent"), and the Lenders party
     hereto. Certain direct and indirect subsidiaries of Holdings (including the Guarantors under the
     Credit Agreement (as defined below)) have joined in the execution hereof to acknowledge and
     consent to the terms and conditions of this Forbearance Agreement.


                                               RECITALS:

             WHEREAS, Borrowers, the Administrative Agent, certain subsidiaries of Holdings, the
     Lenders party thereto, Goldman Sachs Credit Partners L.P., as Lead Arranger and as Syndication
     Agent, and the Guarantors named therein, entered into that certain Amended and Restated First
     Lien Secured Super-Priority Debtor in Possession and Exit Credit and Guaranty Agreement,
     dated as of May 15, 2007 (as amended, the "Credit Agreement"; capitalized terms used herein
     and not otherwise defined shall have the respective meanings ascribed thereto in the Credit
     Agreement); and

            WHEREAS, simultaneously with the execution and delivery of this Forbearance
     Agreement, Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance (Parallel)
     Fund I, LP (collectively, the "Sponsors") and the Administrative Agent, on behalf of and at the
     direction of the Requisite Lenders, have entered into that certain Sponsor side Agreement
     substantially in the form attached hereto as Exhibit A (the "Sponsor Agreement"); and

             WHEREAS, (i) the Borrowers have failed to timely comply with their obligation to
     deliver a certified written report identifying the amount of Term Loans and Second Lien Term
     Loans purchased by the Restricted Sponsor Affiliates in the months of Tune and July and the total
     aggregate amount of Term Loans and Second Lien Terms Loans held by the Restricted Sponsor
     Affiliates as of the end of such months as required by Section 5.1 (a) of the Credit Agreement,
     which failure to comply as of August 30, 2008 has resulted in an Event of Default under Section
     S.lfc) of the Credit Agreement and (ii) the Borrowers, on or about August 29, 2008, delivered to
     the Administrative Agent certain financial statements and other materials described in and
     required by Section 5. Ifb) and (d) of the Credit Agreement (collectively "Financial Reports") for
     and in respect of the Fiscal Month and the Fiscal Quarter ended as of June 30, 2008 (collectively
     the "June Financial Statements"). The June Financial Statements, including without limitation
     the Compliance Certificate for and with respect to the other June Financial Statements, disclose
     that the Borrowers breached Sections 6.7fa) and 6.7fb) of the Credit Agreement by failing to
     comply, as of June 30, 2008, with the financial covenants set forth in such sections (the
     "Financial Covenant Events of Default"), which failures to comply constitute Events of Default
     under Section S.lfc) of the Credit Agreement (the defaults described in clauses (i) and (ii),
     collectively, the "Specified Existing Events of Default"); and




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028437
              Case 13-50530-CSS           Doc 772-13       Filed 08/21/20       Page 30 of 53




            WHEREAS, the Financial Covenant Events of Default were set forth and described in
    that certain Notice of Default and Reservation of Rights from the Agent to Holdings, dated as of
     September 3, 2008, pursuant to which the Borrowers were notified that the Financial .Covenant
    Events of Default had occurred and, among other matters, that the Agent and the Lenders had
     reserved and would continue to reserve'all of their respective rights and remedies under the
     Credit Documents and pursuant to applicable law; and

            WHEREAS, by reason of the Specified Existing Events of Default, Agent, on behalf of
    the Lenders, is authorized to exercise all remedies available to it under the Credit Documents,
    including, but not limited to, the right to repossess and foreclose upon the Collateral; and

           WHEREAS, the Borrowers anticipate that they will not be in compliance with Sections
    6.7Ca) and 6.7fb) of the Credit Agreement for the fiscal quarter ending September 30, 2008 (the
    "Specified Anticipated Events of Default"; the Specified Existing Events of Default and the
    Specified Anticipated Events of Default are hereinafter referred to collectively as the "Specified
    Events of Default"); and

            WHEREAS, despite the Specified Events of Default, Borrowers desire that the Agent and
    Lenders forbear from exercising remedies of suit, repossession and foreclosure otherwise
     available to the Agent, on behalf of the Lenders, under the Credit Documents in respect of the
     Specified Events of Default, and make other concessions, as set forth herein; and


            WHEREAS, Agent and Lenders are willing to forbear from pursuing their remedies in
     connection with the Specified Events of Default, and make other concessions to the Credit
    Parties (collectively the "Credit Parties' Benefits"), all on the terms and conditions contained
    herein, each of which term and condition, individually and in the aggregate, and including the
     performance thereof by Credit Parties, and the performance by the Sponsors of the Sponsor
     Agreement, constitute the consideration to the Agent and Lenders for entering into this
    Forbearance Agreement, and in the absence of any of which Agent and Lenders would not have
     entered into this Forbearance Agreement or otherwise extended to Borrowers the Credit Parties
     Benefits; and

            WHEREAS, Borrowers acknowledge and agree that the Credit Parties' Benefits
     hereunder are of immediate and material benefit, financial and otherwise, to Borrowers, and that
     neither Agent nor Lenders were or are under any obligation to extend to Borrowers the Credit
    Parties' Benefits provided hereunder.

            NOW, THEREFORE, in consideration of the foregoing premises, and other good and
     valuable consideration, the receipt and legal sufficiency of which is hereby acknowledged, the
     parties hereby agree as follows:


                     1. Acknowledgments by Borrowers.

                            (a) Claims and Liens. Borrowers hereby acknowledge and agree that
     (i) as of the close of business on September 17, 2008, (A) the outstanding aggregate respective
     principal balances of (1) the Revolving Loans totaled $34,500,000 and (2) the Term Loans
     totaled $177,750,000, in each case exclusive of accrued interest, costs and attorney's fees




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028438
                Case 13-50530-CSS           Doc 772-13       Filed 08/21/20     Page 31 of 53




     chargeable to Borrowers under the Credit Documents, and (B) the LC Usage totaled
     $45,278,376; and (ii) all Obligations of Borrowers to the Agent and the Lenders are secured by
     validly perfected first priority security interests in substantially all assets of the Borrowers,
     except to the extent that the Credit Documents expressly permit that such assets are not required
     to be so secured or perfected.

                             (b) Specified Events of Default. Borrowers hereby further
     acknowledge and agree that (i) the Specified Existing Events of Default have occurred, as set
     forth in the Recitals, (li) the Specified Existing Events of Default are continuing and have not
     been cured by Borrowers or waived, released, extinguished or compromised by Agent or any of
     the Lenders; and (iii) as a result of the Specified Existing Events of Default, all of the
     Obligations under the Credit Documents, at the election of the Lenders, could be declared
     absolutely and immediately due and owing by Borrowers, and Agent, on behalf of the Lenders,
     would have full legal right to exercise any and all of its rights and remedies under the Credit
     Documents or otherwise available at law and in equity with respect thereto.


                             (c) Additional Events of Default. The parties hereto acknowledge,
     confirm and agree that (i) the failure of Borrowers to comply with the covenants, conditions and
     agreements contained in this Forbearance Agreement and (ii) the failure of the Sponsors to
     comply with the covenants, conditions and agreements contained in the Sponsor Agreement,
     shall each individually constitute an immediate Event of Default under the Credit Agreement and
     the other Credit Documents, and that no such Event of Default shall be subject to any cure or
     grace period (except as otherwise expressly set forth herein).

                             (d) No Waiver, Etc. Borrowers acknowledge and agree that,
     notwithstanding the agreement of Agent and Lenders herein to conditionally forbear from
     exercising their remedies under the Credit Documents or pursuant to this Forbearance Agreement
     in respect of the Specified Events of Default, in no event shall such actions by Agent or Lenders
     (including without limitation the execution and delivery by the Administrative Agent of the
     Sponsor Agreement) be deemed a waiver, release, extinguishment, compromise or cure of the
     Specified Events of Default or of any other current or future Default or Event of Default.



                     2. Forbearance.


                             (a) Forbearance. Subject to compliance by Borrowers and, to the
     extent applicable, the Sponsor, with the respective Forbearance Conditions (as defined in Section
     2Cb) below), during the period commencing on the date hereof and ending on the earliest to occur
     of (w) October 15, 2008, or (x) the occurrence of an Event of Default under the Credit
     Agreement (other than the Specified Events of Default), or (y) the date that any default with
     respect to, or other failure of, the Forbearance Conditions (as defined in Section 2(b) below), or
     (z) any termination of the forbearance under the Second Lien Forbearance Agreement (as
     defined in Section 6(d) below) or any modification of such Second Lien Forbearance Agreement
     (other than such modifications that are not adverse to the Borrowers, Agent or the Lenders and of
     which the Lenders and the Administrative Agent have received written notice) occurs (such




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028439
               Case 13-50530-CSS            Doc 772-13       Filed 08/21/20      Page 32 of 53




    period of time, the "Forbearance Period"), Agent and Lenders agree that they will not, but only
    in respect of the Specified Events of Default:

                            (i) exercise any remedy available to them under the Credit Documents
     or under any applicable law to enforce collection from Borrowers of any Obligations or foreclose
    upon their security interest(s) in any of the Collateral; or

                            (ii) accelerate the maturity date of any of the Obligations; or

                             (iii) institute suit against Borrowers or any of their respective assets.



                             (b) Conditions to Forbearance. Each of the following conditions shall
     constitute a forbearance condition ("Forbearance Condition"), the continuing satisfaction of each
     and every one of which shall be a continuing condition to the agreement of Agent and Lenders to
     forbear as set forth above in Section 2(a):

                         (i) Each Credit Party shall duly observe and perform each and every
     obligation and covenant on its part to be performed under the Credit Documents (it being
    understood and agreed that the Borrowers do not hereby undertake to cure or otherwise remedy
     or modify any of the specific acts or omissions that gave rise to or may give rise to any of the
     Specified Events of Default), this Forbearance Agreement and any agreement, instmment or
     document executed in connection with this Forbearance Agreement including, without limitation,
    Borrowers' obligations to pay to Agent, on behalf of the Lenders, all installments of principal,
     interest, fees, charges, expenses and premiums, as and when the same are due and payable
     pursuant to the Credit Agreement (whether due at stated maturity, upon acceleration or
     otherwise); and

                             (ii) Each of the Sponsors shall duly observe and perform each and
     every obligation and covenant on its part to be performed under the Sponsor Agreement; and


                             (iii) No Default or Event of Default shall exist or shall have occurred
     under any of the terms, conditions, provisions or covenants of the Credit Documents, including
    this Forbearance Agreement and the Sponsor Agreement, except the Specified Events of Default;
     and

                             (iv) Except in respect of the Specified Events of Default, the
     representations and warranties contained in the Credit Documents, including this Forbearance
     Agreement and any agreement, instrument or document executed in connection herewith or
     pursuant hereto shall be tme and correct in all material respects as of the date of this Forbearance
     Agreement and shall continue to be tme and correct in all material respects at all times hereafter
     (except to the extent that any such representation or warranty, by its express terms, relates to a
     prior specific date or period); and

                             (v) Borrowers agree to provide to the Agent copies or, in the case of
     verbal notices, information in respect of, any and all notices and correspondence of any kind
     whatsoever from any equipment or inventory vendor or any other trade creditor with respect to




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028440
                Case 13-50530-CSS           Doc 772-13       Filed 08/21/20       Page 33 of 53




     any default in payment of amounts due such vendor or trade creditor in excess of $10,000, within
     three (3) Business Days of the receipt of any such notice or correspondence; and


                            (vi) Neither of the Borrowers nor any of their respective Subsidiaries
     shall, during the Forbearance Period, pay to or for the benefit of any Restricted Sponsor Affiliate
     any interest (other than any interest that is paid in kind by adding to the principal balance of the
     Second Lien Term Loans) on or principal with respect to any of the Loans or any of the Second
     Lien Term Loans; provided, that, for the avoidance of doubt, the amount of principal and interest
     otherwise due and owing any Restricted Sponsor Affiliate under the terms of the Second Lien
     Credit Agreement shall continue to accme from and after the date hereof in accordance with the
     terms of the Second Lien Credit Agreement notwithstanding the provisions set forth herein; and

                             (vii) Neither of the Borrowers nor any of their respective Subsidiaries
     shall, during the Forbearance Period, make any payments (other than reasonable and documented
     ordinary course out-of-pocket expenses) to or for the benefit of any Restricted Sponsor Affiliate,
     pursuant to any Management Agreement or otherwise; provided, that, for the avoidance of doubt,
     the amount of (other than reasonable and documented ordinary course out-of-pocket expenses)
     management fees otherwise due and owing any Restricted Sponsor Affiliate under the terms of
     the Management Agreement shall continue to accme from and after the date hereof in
     accordance with the terms of the Management Agreement notwithstanding the provisions set
     forth herein; and

                             (viii) No termination of the Credit Agreement or this Forbearance
     Agreement or any provisions thereof or hereof, or any of the other Credit Documents, shall
     relieve or discharge the Credit Parties of their respective duties, covenants and obligations under
     the Credit Agreement and the other Credit Documents until all Obligations, together with all
     interest accmed thereon and the amount of any applicable premium, have been indefeasibly paid
     and satisfied in full in immediately available funds on terms and conditions acceptable to the
     Lenders. Each Credit Party hereby expressly waives any right to receive notification under
     Section 9-611 of the UCC or otherwise of any disposition of any Collateral by the Lenders or
     their designees, and waives any rights under Sections 9-620(e) and 9-623 of the UCC.

                             (c) Payment of the Obligations; Default Rate; Modifications to Credit
     Agreement. So long as the Specified Events of Default are continuing, and notwithstanding
     anything to the contrary set forth in the Credit Agreement or any other Credit Document (i) the
     principal amount of all Loans and Swing Line Loans outstanding as of and after August 29,2008
     shall bear interest, from and after August 29, 2008, at a rate that is 2% per annum in excess of
     the rate that is otherwise payable under the Credit Agreement with respect to such Loans and
     Swing Line Loans; provided, in the case of Eurodollar Rate Loans, upon the expiration of the
     Interest Period in effect at the time any such increase in interest rate is effective such Eurodollar
     Rate Loans shall thereupon become Base Rate Loans and shall thereafter bear interest payable
     upon demand at a rate which is 2% per annum in excess of the interest rate otherwise payable
     under the Credit Agreement for Base Rate Loans, (ii) any un-reimbursed amount paid by the
     Issuing Bank in respect of any LC Disbursement as of and after August 29, 2008 shall bear
     interest, from and after August 29, 2008, at a rate that is 2% per annum in excess of the rate that
     is otherwise payable under the Credit Agreement with respect to each such LC Disbursement,




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028441
               Case 13-50530-CSS            Doc 772-13      Filed 08/21/20      Page 34 of 53




     (iii) the Borrowers shall not be entitled to request or receive any further Revolving Loans, Swing
     Line Loans or Letters of Credit, (iv) representatives of the Agent or any Lender may, at any time
     during business hours and, with advance notice that is reasonable under the circumstances,
     outside of business hours, visit and inspect any of the Borrowers' facilities or locations, and be
     granted access to and have the ability to ask questions of and receive responses from employees
     of either of the Borrowers, (v) the Borrowers shall make their respective senior management
     personnel available for weekly or other periodic conference calls with the Agent and the Lenders
     to discuss the Borrowers' financial results and other matters specified by the Agent or any
    Lender, (vi) not later than September 23, 2008, and on a weekly basis thereafter, the Borrowers
     shall deliver to the Agent a rolling thirteen-week cash flow forecast, together with a variance
     analysis of the variances between projections and actual results for the prior week, in each case
     in form and substance acceptable to the Agent and the Lenders, and (vii) the Borrowers shall not
     make any Consolidated Capital Expenditures; provided that, the Borrowers may make the
    Consolidated Capital Expenditures set forth in Schedule 2(c) hereof during the Forbearance
    Period so long as (x) the aggregate amount of all Consolidated Capital Expenditures made by the
    Borrowers during the Forbearance Period does not exceed $7,684,250 and (y) the Borrowers
    timely comply with each of their obligations under the Credit Documents concerning the creation
     and perfection of the Agent's security interest in the assets of the Grantors, including but not
     limited to, the vehicles. From and after the date on which any of the Forbearance Conditions
     shall cease to be satisfied, the Obligations, at the election of the Agent or the Requisite Lenders,
     may be collected by whatever means are authorized by the Credit Documents and by applicable
     law. The obligations of the Borrowers under clauses (i)-(vi) of this Section 2(c) shall smvive the
     expiration or other termination of the Forbearance Agreement.

                           (d) Effect and Construction of Forbearance: Except as otherwise
     expressly provided herein, the Credit Agreement and the other Credit Documents shall remain in
     full force and effect in accordance with their respective terms, and neither this Forbearance
     Agreement nor the making of any Loans simultaneously herewith or subsequent hereto shall be
     constmed to; (i) impair the validity, perfection or priority of any lien or security interest
     securing the Obligations; (ii) waive or impair any rights, powers or remedies of Agent or Lenders
    under the Credit Agreement and the other Credit Documents upon termination of the
     Forbearance Period, with respect to the Specified Events of Default or otherwise; (iii) constitute
     an agreement by Agent or Lenders or require Agent or Lenders to extend the Forbearance Period
     or grant additional forbearance periods, extend the term of the Credit Agreement or the time for
     payment of any of the Obligations; (iv) require Agent or Lenders to make any Loans or other
     extensions of credit to Borrowers after termination of the Forbearance Period, other than in
     Agent's or Lender's sole and absolute discretion; or (v) constitute a waiver of any right of Agent
     or Lenders to insist on strict compliance by the Credit Parties with each and every term,
     condition and covenant of this Forbearance Agreement and the Credit Documents, except as
     expressly otherwise provided herein.

                             (e) No Course of Dealing or Performance: Borrowers acknowledge
     and agree that the agreement of Agent and Lenders to forbear from exercising their rights and
     remedies under the Credit Documents with respect to the Specified Events of Default pursuant to
     and as reflected in this Forbearance Agreement does not and shall not create (nor shall
    Borrowers rely upon the existence of or claim or assert that there exists) any obligation of Agent




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028442
                Case 13-50530-CSS           Doc 772-13       Filed 08/21/20      Page 35 of 53




     or Lenders to consider or agree to any waiver or any further forbearance and, in the event that
     Agent or Lenders subsequently agrees to consider any waiver or any further forbearance, neither
     the existence of any prior forbearance, nor this Forbearance Agreement, nor any other conduct of
     the Agent or Lenders, or any of them, shall be of any force or effect on consideration or decision
     with respect to any such requested waiver or forbearance, and neither Agent nor any Lender shall
     have any obligation whatsoever to consider or agree to further forbear or to waive any Default or
     Event of Default. In addition, neither (w) the execution and delivery of this Forbearance
     Agreement or the Sponsor Agreement, (x) the actions of Agent or Lenders in obtaining or
     analyzing any information from Borrowers or Sponsors, whether or not related to consideration
     of any waiver, modification, forbearance or alteration of the Credit Agreement or any other
     Credit Document, any Default or Event of Default thereunder, or otherwise, including, without
     limitation, any discussions or negotiations (heretofore or, if any, hereafter) between Agent or
     Lenders and Borrowers or Sponsors regarding any potential waiver, modification, forbearance or
     amendment related to the Credit Agreement, (y) any failure of Agent or Lenders to exercise any
     of their rights under, pursuant or with respect to the Credit Agreement or any other Credit
     Document, nor (z) any action, inaction, waiver, forbearance, amendment or other modification of
     or with respect to the Credit Agreement or any other Credit Document, shall, except to the extent
     otherwise expressly provided herein or unless evidenced by a subsequent written agreement (and
     then only to the extent provided by the express provisions thereof):

                             (i) constitute a waiver by Agent or any Lender of, or an agreement by
     Agent or any Lender to forbear from the exercise of remedies with respect to, any Default or
     Event of Default under the Credit Agreement or any other Credit Document;


                             (ii) constitute a waiver by or estoppel of Agent or any Lender as to the
     satisfaction or lack of satisfaction of any covenant, term or condition set forth in the Credit
     Agreement or any other Credit Document; or

                             (iii) constitute an amendment to or modification of, or an agreement on
     the part of Agent or any Lender to enter into any amendment to or modification of, or an
     agreement to negotiate or continue to negotiate with respect to, the Credit Agreement or any
     other Credit Document.



                     3. ReEi-esentatipns, Warranties, Covenants and Acknowledpments;. To
     induce the Lenders and the Agent to enter into this Forbearance Agreement:


                             (a) Borrowers represent and warrant that, upon and after giving effect
     to this Forbearance Agreement, (i) except for the Specified Events of Default, each of the
     representations and warranties made by it and the other Credit Parties under the Credit
     Documents, other than representations and warranties that speak as of an earlier date, is true and
     correct in all material respects with respect to it, (ii) it has the power and authority and is duly
     authorized to enter into, deliver and perform this Forbearance Agreement, (iii) this Forbearance
     Agreement, the Credit Agreement and each of the other Credit Documents to which it is a party
     is the legal, valid and binding obligation thereof, enforceable against it in accordance with its
    terms, except as such enforceability may be limited by applicable bankmptcy, insolvency,




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028443
               Case 13-50530-CSS            Doc 772-13       Filed 08/21/20       Page 36 of 53




     reorganization or other similar laws affecting creditors' rights generally and by general principles
     of equity (regardless of whether enforcement is sought in equity or in law), and (iv) the
     execution, delivery and performance of this Forbearance Agreement in accordance with its terms
     do not and will not, with the passage of time, the giving of notice or otherwise: (A) require
     approval from a Governmental Authority or violate any law or any governmental mle or
     regulation relating thereto; (B) conflict with, result in a breach of or constitute a default under (1)
    the organizational and other governing documents thereof; (2) any indenture, material agreement
    or other material instrument to which it is a party or by which any of its properties may be
    bound, or (3) any approval by a Governmental Authority relating thereto; or (C) result in or
     require the creation or imposition of any Lien upon or with respect to any property now owned
     or hereafter acquired by it other than Liens permitted under Section 6.2 of the Credit Agreement;

                             (b) [Intentionally Omitted];

                             (c) the Credit Parties agree that this Forbearance Agreement is not
     intended to be, and is not, a novation, nor, except as modified herein, an amendment of any of
     the Credit Documents or any of the Obligations thereunder, and each of the Credit Parties does
     hereby reaffirm each of the agreements, covenants, and undertakings made by it under the Credit
     Agreement and each and every other Credit Document executed by it in connection therewith or
     pursuant thereto, in each case, as modified by this Forbearance Agreement, as if each Credit
    Party were making said agreements, covenants and undertakings on the effective date hereof,
     except with respect to such agreements, covenants and undertakings which, by their express
     terms, are applicable only to the Closing Date or another prior date; and

                             (d) Borrowers do hereby acknowledge and agree that, as of the date
     hereof, no known right of offset, defense, counterclaim, claim, causes of action or objection in
     favor of any Credit Party or Sponsor against the Lenders or the Agent exists arising out of or
     with respect to (i) the Obligations, this Forbearance Agreement, the Credit Agreement or any of
     the other Credit Documents, (ii) any other documents evidencing, securing or in any way relating
     to the foregoing, or (iii) the administration or funding of the Loans or the Obligations.

                    4. Rel ease byB orrowers .


                             (a) As a material inducement to Agent and Lenders to enter into this
     Forbearance Agreement, to forbear from the exercise of remedies in respect of the Specified
     Events of Default for the Forbearance Period, and to provide the Credit Parties' Benefits during
     the Forbearance Period, all in accordance with and subject to the terms and conditions of this
     Forbearance Agreement and the Credit Agreement, and all of which are to the direct advantage
     and benefit of Borrowers, each Credit Party, for itself and its respective successors and assigns,
     (i) does hereby remise, release, waive, relinquish, acquit, satisfy and forever discharge Agent and
     each Lender, and all of the respective past, present and future officers, directors, employees,
     agents, attorneys, representatives, participants, heirs, successors and assigns of Agent and each
     Lender (collectively the "Discharged Parties" and each a "Discharged Party"), from any and all
     manner of debts, accountings, bonds, warranties, representations, covenants, promises, contracts,
     controversies, agreements, liabilities, obligations, expenses, damages, judgments, executions,
     actions, suits, claims, counterclaims, demands, defenses, setoffs, objections and causes of action




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028444
                Case 13-50530-CSS           Doc 772-13         Filed 08/21/20     Page 37 of 53




     of any nature whatsoever, whether at law or in equity, either now accrued or hereafter maturing
     and whether known or unknown, including, but not limited to, any and all claims which may be
     based on allegations of breach of contract, failure to lend, fraud, promissory estoppel, libel,
     slander, usury, negligence, misrepresentation, breach of fiduciary duty, bad faith, lender
     malpractice, undue influence, duress, tortious interference with contractual relations, interference
     with management, or misuse of control which any Credit Party now has or hereafter can, shall or
     may have by reason of any matter, cause, thing or event occurring on or prior the date of this
     Forbearance Agreement arising out of, in connection with or relating to (i) the Obligations,
     including, but not limited to, the administration or funding thereof, (ii) any of the Credit
     Documents or the indebtedness evidenced and secured thereby, and (iii) any other agreement or
     transaction between any Credit Party and any Discharged Party relating to or in connection with
     the Credit Documents or the transactions contemplated therein; and (b) does hereby covenant
     and agree never to institute or cause to be instituted or continue prosecution of any suit or other
     form of action or proceeding of any kind or nature whatsoever against any Discharged Party, by
     reason of or in connection with any of the foregoing matters, claims or causes of action,
     provided, however, that the foregoing release and covenant not to sue shall not apply to any
     claims first arising after the date of this Forbearance Agreement with respect to acts, occurrences
     or events after the date of this Forbearance Agreement.


                             (b) Each Credit Party understands, acknowledges and agrees that the
     release set forth above may be pleaded as a full and complete defense and may be used as a basis
     for an injunction against any action, suit or other proceeding which may be instituted, prosecuted
     or attempted in breach of the provisions of such release.


                             (c) Each Credit Party agrees that no fact, event, circumstance,
     evidence or transaction which could now be asserted or which may hereafter be discovered shall
     affect in any manner the final and unconditional nature of the release set forth above.


                           (d) Each Credit Party represents and warrants that each such Person is
     the sole and lawful owner of all right, title and interest in and to all of the claims released hereby
     and each such Person has not heretofore voluntarily, by operation of law or otherwise, assigned
     or transferred or purported to assign or transfer to any person any such claim or any portion
     thereof.


                     5. Acknowledgement And Consent.

                             (a) Each Guarantor hereby consents to the terms of this Forbearance
     Agreement, further hereby confirms and agrees that, notwithstanding the effectiveness of this
     Forbearance Agreement, the obligations of such Guarantor under each of the Credit Documents
     to which such Guarantor is a party shall not be impaired and each of the Credit Documents to
     which such Guarantor is a party are, and shall continue to be, in full force and effect and are
     hereby confirmed and ratified in all respects.

                             (b) Each Guarantor hereby acknowledges and agrees that (i)
     notwithstanding the conditions to effectiveness set forth in this Forbearance Agreement, such
     Guarantor is not required by the terms of the Credit Agreement or any other Credit Document to
     consent to this Forbearance Agreement and the amendment to the Credit Agreement effected




     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028445
               Case 13-50530-CSS            Doc 772-13     Filed 08/21/20     Page 38 of 53




     pursuant to this Forbearance Agreement and (ii) nothing in the Credit Agreement, this
     Forbearance Agreement or any other Credit Document shall be deemed to require the consent of
     such Guarantor to any future amendments to the Credit Agreement.



                        6. Closing; Conditions Precedent. The effectiveness of this Forbearance
     Agreement is subject to the following conditions precedent:

                              (a) Delivery of Documents. On or prior to the date hereof, the Agent
     shall have received the following documents, all in form and substance acceptable to Agent in its
     sole discretion:


                                      (i) originals of this Forbearance Agreement duly executed by
             each Borrower, each Guarantor and Requisite Lenders;

                                      (ii) a copy of the resolutions adopted by or on behalf of the
             Borrowers, duly authorizing the execution, delivery and performance of this Forbearance
             Agreement and all transactions and documents contemplated hereby; and


                                      (iii) such other documents and instmments as the Agent may
             reasonably request;

                              (b) Forbearance Fee and Expenses. The Borrowers shall have paid to
     the Agent, for the benefit of the Agent and the Lenders, the Forbearance Fee and, to the Agent
     and the respective professionals identified hereunder in Section 6, the Expenses (to the extent
     incurred and invoiced or otherwise known as to amount as of the date hereof), in each case, as
     defined and referred to in Section 8 hereof;

                              (c) Evergreen Retainers. The Borrowers shall have paid to (i) Hunton
     & Williams LLP, counsel to the Agent, an "evergreen" retainer in the amount of $150,000, and
     (ii) Ropes & Gray LLP, counsel to certain Term Lenders, an "evergreen" retainer in the amount
     of $100,000, in each case to be held for application to future amounts owing und Section 10.2 of
     the Credit Agreement or this Forbearance Agreement. Each Borrower acknowledges that its
     obligation to pay amounts billed subsequent to the date hereof by such counsel shall be payable
     in accordance with Section 8(b) upon receipt by any Borrower of a written invoice so that such
     retainers are maintained in an amount equal to, in the case ofHunton & Williams LLP, $150,000
     and in the case of Ropes & Gray, $100,000. The Borrowers shall have paid to Broadpoint a
     deposit in the amount of $25,000 to be held for application to future amounts owing und Section
     10.2 of the Credit Agreement or this Forbearance Agreement.


                        (d) No Events of Default. After giving effect to this Forbearance
     Agreement, no Default or Event of Default, other than the Specified Events of Default, shall
     have occurred and be continuing under the Credit Agreement or any other Credit Document;

                              (e) . Second Lien Loan Forbearance. The Agent shall have received a
     fully executed copy of a forbearance agreement with respect to the Second Lien Term Loans in
     form and substance satisfactory to the Agent and the Requisite Lenders (the "Second Lien



                                                      10

     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028446
                Case 13-50530-CSS           Doc 772-13      Filed 08/21/20       Page 39 of 53




     Forbearance Agreement"), and shall have confirmed, to its satisfaction that such forbearance
     agreement is in full force and effect, or will take effect upon the effectiveness of this
     Forbearance Agreement.

                              (f) Borrowers Indemnity. The Borrowers and Broadpoint Capital, Inc.
     ("Broadgomt") shall have entered into an agreement mutually acceptable to each party, the
     Agent and the Requisite Lenders pursuant to which the Borrowers agree to indemnify
     Broadpoint in connection with certain advisory services being provided by Broadpoint to Ropes
     & Gray, acting on behalf of the Steering Committee (the "Steering Committee") of certain
     Lenders holding Term Loan and having LC Exposure under the Credit Agreement; and

                              (g) Sponsor Agreement Executed By Sponsor. On or prior to the date
     hereof, the Administrative Agent shall have received from the Sponsors a copy of the Sponsor
     Agreement, in substantially the form set forth on Exhibit A hereto, duly executed by each of the
     parties thereto.



                        7. Additional Acknowledgments and Agreements. Each Credit Party
     expressly acknowledges and agrees that the waivers, estoppels and releases in favor of Agent and
     each Lender contained in this Forbearance Agreement shall not be construed as an admission of
     any wrongdoing, liability or culpability on the part of Agent or any such Lender, or as an
     admission by Agent or any such Lender of the existence of any claims by such Credit Party or
     the Sponsor against Agent or any such Lender. Each Credit Party further acknowledges and
     agrees that, to the extent that any such claims exist, they are of a speculative nature so as to be
     incapable of objective valuation and that, to the extent that any such claims may exist and may
     have value, such value would constitute primarily "nuisance" value or "leverage" value in
     adversarial proceedings between such Credit Party and Agent or any such Lender. In any event,
     each Credit Party acknowledges and agrees that the value to such Credit Party of the covenants
     and agreements on the part of Agent and each Lender contained in this Forbearance Agreement
     substantially and materially exceeds any and all value of any kind or nature whatsoever of any
     claims or other liabilities waived or released by such Credit Party hereunder.


                        8. Forbearance Fee and Expenses.

                              (a) In consideration of the forbearances of the Agent and Lenders
     hereunder, and in further consideration of the provision to the Borrowers of the Credit Parties'
     Benefits, the Borrowers agree to pay to the Agent for the benefit of the Lenders a fee in the
     amount of $250,000 (the "Forbearance Fee") to be divided among the Lenders in proportion to
     the respective Pro Rata Share of each Lender ; provided that the Agent and the Lenders agree
     that $100,000 of the Forbearance Fee shall be credited toward any fee payable in connection with
     an amendment to the Credit Agreement that may be entered into to waive or otherwise address
     the Specified Events of Default. Payment in full of the Forbearance Fee shall be a condition
     precedent to the effectiveness of this Forbearance Agreement.


                              (b) . Without limiting the generality of Section 10.2 of the Credit
     Agreement, the Borrowers agree to pay promptly upon receipt by any Borrower of a written
     invoice, but in no event later than five Business Days following such receipt, without


                                                     11

     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028447
                Case 13-50530-CSS           Doc 772-13      Filed 08/21/20       Page 40 of 53




     duplication, all of the documented reasonable and actual costs and expenses (collectively the
     "Expenses"), and whether incurred prior or subsequent to the date hereof:


                                      (i) ofHunton & Williams LLP, in its capacity as counsel to the
              Agent;

                                   (ii) of Ropes & Gray LLP, in its capacity as counsel to the
              Steering Committee; and

                                   (iii) of Broadpoint Capital, Inc., as the financial advisor to
              Ropes & Gray, on behalf of the Steering Committee.

     The obligations of the Borrowers under this Section 8(b) shall constitute "Obligations" under the
     Credit Agreement and shall survive the expiration or other termination of the Forbearance
    Period.


                       9. Authorization of Lenders. The Lenders party hereto constituting Requisite
    Lenders hereby authorize the Administrative Agent to execute and deliver the Sponsor
     Agreement on behalf of the Lenders.

                       10. Miscellaneous.

                              (a) Each Borrower agrees to take such further action as the Agent shall
     reasonably request in connection herewith to evidence the agreements herein contained. Nothing
     in this Forbearance Agreement shall be construed to alter the debtor-creditor relationship
    between Borrowers, on the one hand, and the Lenders and the Agents, on the other. This
    Forbearance Agreement does not constitute an amendment of, but instead is a supplement to, the
     Credit Documents, and embodies the entire understanding and agreement between the parties
     hereto with respect to the subject matter hereof and supersedes all prior agreements,
     understandings and inducements, whether express or implied, oral or written, in respect of the
     matters which are the subject of this Forbearance Agreement.

                           (b) Any provision of this Forbearance Agreement held by a court of
     competent jurisdiction to be invalid or unenforceable shall not impair or invalidate the remainder
     of this Forbearance Agreement and the effect thereof shall be confined to the provision so held to
     be invalid or unenforceable.

                              (c) This Forbearance Agreement may be executed in any number of
     counterparts and by different parties hereto in separate counterparts, each of which, when so
     executed and delivered, shall be deemed to be an original and all of which counterparts, taken
     together, shall constitute but one and the same instmment. This Forbearance Agreement shall be
     binding upon and inure to the benefit of the successors and permitted assigns of the parties
     hereto. This Forbearance Agreement and the Sponsor Agreement shall each be a Credit
    Document for all purposes hereunder and under the other Credit Documents. This Forbearance
     Agreement is solely for the benefit of the Agent, the Lenders and each of the other parties hereto
     and their respective successors and assigns, and no other Person shall have any right, benefit,
     priority or interest under, or because of the existence of, this Forbearance Agreement. This


                                                      12

     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028448
                Case 13-50530-CSS           Doc 772-13       Filed 08/21/20      Page 41 of 53




     Forbearance Agreement shall be governed by, and constmed and enforced in accordance with,
     the internal laws of the State of New York. This Forbearance Agreement may not be modified,
     altered or amended except by agreement in writing signed by each of the Credit Parties, the
     Agent and Requisite Lenders. Each party hereto acknowledges that it has consulted with counsel
     and with such other expert advisors as it deemed necessary in connection with the negotiation,
     execution and delivery of this Forbearance Agreement. This Forbearance Agreement shall be
     constmed without regard to any presumption or rule requiring that it be construed against the
     party causing this Forbearance Agreement or any part hereof to be drafted. This Forbearance
     Agreement is not intended as, nor shall it be construed to create, a partnership or joint venture
     relationship between or among any of the parties.



                             (d) Mutual Waiver of Right of Jury Trial. THE AGENT, LENDERS,
     THE BORROWERS AND GUARANTORS EACH HEREBY WAIVES THE RIGHT TO
     TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
     OR IN ANY WAY RELATING TO: (A) THIS FORBEARANCE AGREEMENT OR ANY OF
     THE AGREEMENTS, INSTRUMENTS OR DOCUMENTS REFERRED TO HEREIN; OR (B)
     ANY OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN OR
     AMONG THEM; (C) ANY CONDUCT, ACTS OR OMISSIONS OF THE AGENT,
     LENDERS, BORROWERS OR GUARANTORS OR ANY OF THEIR DIRECTORS,
     OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS
     AFFILIATED WITH THEM; IN EACH OF THE FOREGOING CASES, WHETHER IN
     CONTRACT OR TORT OR OTHERWISE.


                            [the balance of this page is intentionally left blank]




                                                     13

     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028449
              Case 13-50530-CSS           Doc 772-13       Filed 08/21/20   Page 42 of 53


                                                                                   DRAFT 9/21/08


            IN WITNESS WHEREOF, the Borrowers, the Agent and the Lenders have caused this
    Forbearance Agreement to be duly executed and sealed as of the date first above written by their
    respective duly authorized officers or other representatives.



                                                  ALLIED SYSTEMS HOLDINGS, INC.



                                                  By:.
                                                  Name:
                                                  Title:



                                                  ALLIED SYSTEMS, LTD. (L.P.)




                                                  By:_
                                                  Name:
                                                  Title:




                                                  THE CIT GROUP/BUSINESS CREDIT, INC.,
                                                  as ADMINISTRATIVE AGENT AND
                                                  COLLATERAL AGENT




                                                  By:_
                                                  Name:
                                                  Title:




                                                     S-l
     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028450
                        Case 13-50530-CSS     Doc 772-13     Filed 08/21/20       Page 43 of 53




                                                           FORBEARANCE AGREEMENT



                                                           To approve the Forbearance Agreement




                                                           Name of Institution:




                                                           By:_
                                                           Name:
                                                           Title:




                                                    S-2


             64534.000030 EMF US 26205555v8




Confidential - Professional's Only                                                                BDCM0028451
               Case 13-50530-CSS         Doc 772-13       Filed 08/21/20   Page 44 of 53




    Thej'oregoing Forbearance Agreement is Hereby
    Agreed to and Accepted
    as of the Date First Written Above:

    ACE OPERATIONS, LLC
    AXIS NETHERLANDS, LLC

    By: AXIS Group, Inc.,
          its Sole Member and Manager




    By:




    AH INDUSTRIES INC.
    ALLIED AUTOMOTIVE GROUP, INC.
    ALLIED FREIGHT BROKER LLC
    ALLIED SYSTEMS (CANADA) COMPANY
    AXIS CANADA COMPANY
    AXIS GROUP, INC.
    COMMERCIAL CARRIERS, INC.
    CORDIN TRANSPORT LLC
    C T SERVICES, INC.
    F.J. BOUTELL DRIVEAWAY LLC
     GAGS INCORPORATED
     QAT, INC.
    RMXLLC
    TERMINAL SERVICES LLC
    TRANSPORT SUPPORT LLC


    By:


    AXIS ARETA, LLC
    LOGISTIC SYSTEMS, LLC
    LOGISTIC TECHNOLOGY, LLC

    By: AX International Limited,
          its Sole Member and Manager




    By:.




                                                    S-3


     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028452
                Case 13-50530-CSS          Doc 772-13   Filed 08/21/20   Page 45 of 53



                                                                              DRAFT 9/21/08

                                              EXHIBIT A

                                      FORM OF SPONSOR AGREEMENT




                                                 A-l
     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028453
               Case 13-50530-CSS           Doc 772-13        Filed 08/21/20    Page 46 of 53




                                                Schedule 2(c)

                                 Permitted Consolidated Capital Expenditures


     Allied Systems Holdings, Inc.
     Cash Capital Expenditures
     Due by 10/15/2008

     Engines                               11   $217,110
     Remanufactured Units                  16   $1,144,640
     New Tractors                          18   $1,822,500
     New Trailers                           0   $
     New Headracks                          0   $
     Used PTS Rigs in Canada               90   $4,500,000



     Total                                      $7,684,250




                                                     S-2


     64534.000030 EMF US 26205555v8




Confidential - Professional's Only BDCM0028454
                   Case 13-50530-CSS        Doc 772-13        Filed 08/21/20   Page 47 of 53



                                                                                                   Draft
                                                                                              09/21/08

                                        SPONSOR SIDE AGREEMENT

             This SPONSOR SIDE AGREEMENT (this "Agreement") is made and entered into as of
     this _ day of September, 2008, by and among The CIT Group/Business Credit, Inc. ("CIT"), in
     its capacity as Administrative Agent and Collateral Agent for the Lenders (as defined below) (in
     such capacity, the "Agent"), Yucaipa American Alliance Fund I, LP and Yucaipa American
     Alliance (Parallel) Fund I, LP (collectively the "Sponsors", and individually a "Sponsor").

                                                RECITALS:

             WHEREAS, Allied Systems Holdings, Inc. (formerly known as Allied Holdings, Inc.), a
     Delaware corporation ('"Holdings"), Allied Systems, Ltd. (L.P.), a Georgia limited partnership
     ("Systems" and, together with Holdings, the "Borrowers" and individually a "Borrower"), the
     Agent, certain subsidiaries of Holdings, the Lenders party thereto, Goldman Sachs Credit
     Partners L.P., as Lead Arranger and as Syndication Agent, and the Guarantors named therein,
     entered into that certain Amended and Restated First Lien Secured Super-Priority Debtor in
     Possession and Exit Credit and Guaranty Agreement, dated as of May 15, 2007 (as amended, the
     "Credit Agreement"; capitalized terms used herein and not otherwise defined shall have the
     respective meanings ascribed thereto in the Credit Agreement);

             WHEREAS, the Borrowers, the Agent and the lenders have entered into that certain
     Forbearance Agreement (as amended, the "Forbearance Agreement") made and entered into as
     of the date hereof, by and among Holdings, Systems, the Agent and the Lenders party thereto;

             WHEREAS, as a condition to the effectiveness of the Forbearance Agreement, the Agent
     and the Lenders have required that the Sponsors enter into this Agreement; and

             WHEREAS, in consideration of the benefits to the Sponsors of the Credit Party Benefits
     (as defined in the Forbearance Agreement), the Sponsors are willing to agree to certain financial
     and other agreements and commitments set forth in this agreement; and

             WHEREAS, the Sponsors acknowledge and agree that the Credit Party Benefits are of
     material benefit to Sponsors, and that neither Agent nor Lenders were or are under any obligation
     to extend to Credit Parties the Credit Party Benefits.

            NOW, THEREFORE, in consideration of the foregoing premises, and other good and
     valuable consideration, the receipt and legal sufficiency of which is hereby acknowledged, the
     parties hereby agree as follows:

             1. ReBresentations^Warranties, Covenants and Acknowledgments.


                   (a) Each Sponsor represents and warrants that: (i) it has the power and
     authority and is duly authorized to enter into, deliver and perform this Agreement; (ii) this
     Agreement is the legal, valid and binding obligations of such Sponsor, enforceable against it in
     accordance with its terms, except as such enforceability may be limited by applicable
     bankruptcy, insolvency, reorganization or other similar laws affecting creditors' rights generally
     and by general principles of equity (regardless of whether enforcement is sought in equity or in



     LAU901618.2




Confidential - Professional's Only BDCM0028455
               Case 13-50530-CSS          Doc 772-13        Filed 08/21/20      Page 48 of 53




     law); and (iii) the execution, delivery and performance of this Agreement in accordance with its
     terms do not and will not, with the passage of time, the giving of notice or otherwise: (A) require
     approval from a Governmental Authority or violate any law or any governmental rule or
     regulation relating thereto; (B) conflict with, result in a breach of or constitute a default under
     (1) the organizational and other governing documents of such Sponsor; (2) any indenture,
     material agreement or other material instmment to which it is a party or by which any of its
     properties may be bound, or (3) any approval by a Governmental Authority relating thereto; or
     (C) result in or require the creation or imposition of any Lien upon or with respect to any
     property now owned or hereafter acquired by.

                    (b) The Sponsors do hereby acknowledge and agree that, as of the date hereof,
     no known right of offset, defense, counterclaim, claim, causes of action or objection in favor of a
     Sponsor against the Lenders or the Agent exists arising out of or with respect to any of the Credit
    Documents.


             2. Release of Sponsors.


                    (a) As a material inducement to Agent and Lenders to enter into the
    Forbearance Agreement and this Agreement each of the Sponsors, for itself and its respective
     successors and assigns, (i) does hereby remise, release, waive, relinquish, acquit, satisfy and
     forever discharge Agent and each Lender, and all of the respective past, present and future
     officers, directors, employees, agents, attorneys, representatives, participants, heirs, successors
     and assigns of Agent and each Lender (collectively the "Discharged Parties" and each a
     "Discharged Party"), from any and all manner of debts, accountings, bonds, warranties,
     representations, covenants, promises, contracts, controversies, agreements, liabilities,
     obligations, expenses, damages, judgments, executions, actions, suits, claims, counterclaims,
     demands, defenses, setoffs, objections and causes of action of any nature whatsoever, whether at
     law or in equity, either now accmed or hereafter maturing and whether known or unknown,
     including, but not limited to, any and all claims which may be based on allegations of breach of
     contract, failure to lend, fraud, promissory estoppel, libel, slander, usury, negligence,
     misrepresentation, breach of fiduciary duty, bad faith, lender malpractice, undue influence,
     duress, tortious interference with contractual relations, interference with management, or misuse
     of control which either of the Sponsors now has or hereafter can, shall or may have by reason of
     any matter, cause, thing or event occurring on or prior the date of this Agreement arising out of,
     in connection with or relating to (i) the Obligations, including, but not limited to, the
     administration or funding thereof, (ii) any of the Credit Documents or the indebtedness
     evidenced and secured thereby, and (iii) any other agreement or transaction between the
     Sponsors and any Discharged Party relating to or in connection with the Credit Documents or the
     transactions contemplated therein; and (b) does hereby covenant and agree never to institute or
     cause to be instit-ited or continue prosecution of any suit or other form of action or proceeding of
     any kind or nature whatsoever against any Discharged Party, by reason of or in connection with
     any of the foregoing matters, claims or causes of action, provided, however, that the foregoing
     release and covenant not to sue shall not apply to any claims first arising after the date of this
     Agreement with respect to acts, occurrences or events after the date of this Agreement.

                    (b) Each of the Sponsors understands, acknowledges and agrees that the
     release set forth above may be pleaded as a full and complete defense and may be used as a basis




     LAM901618.2




Confidential - Professional's Only BDCM0028456
                  Case 13-50530-CSS          Doc 772-13       Filed 08/21/20       Page 49 of 53




     for an injunction against any action, suit or other proceeding which may be instituted, prosecuted
     or attempted in breach of the provisions of such release.


                     (c) Each of the Sponsors agrees that no fact, event, circumstance, evidence or
     transaction which could now be asserted or which may hereafter be discovered shall affect in any
     manner the final and unconditional nature of the release set forth above.

                     (d) Each of the Sponsors represents and warrants that each such Person is the
     sole and lawful owner of all right, title and interest in and to all of the claims released hereby and
     each such Person has not heretofore voluntarily, by operation of law or otherwise, assigned or
     transferred or purported to assign or transfer to any person any such claim or any portion thereof.

                (e) WAIVER OF CALIFORNIA CIVD. CODE SECTION 1542 AND
     SIMILAR LAWS. WITHOUT DEROGATING FROM THE NEW YORK CHOICE OF LAW
     PROVISION SET FORTH HEREIN, THE PARTIES HERETO ACKNOWLEDGE THAT
     THEY ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
     SECTION 1542, WHICH PROVIDES AS FOLLOWS:

            "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
            CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
            TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
            MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

    THE PARTIES BEING AWARE OF SAID CODE SECTION, AND HAVING THE
    OPPORTUNITY TO CONSULT LEGAL COUNSEL, HEREBY EXPRESSLY WAIVE ANY
    RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
    STATUTES OR COMMON LAW PRINCIPLES OF SIMUAR EFFECT. THE PARTIES
    ACKNOWLEDGE AKD AGREE THAT THIS WAIVER IS AN ESSENTIAL AND
    MATERIAL TERM OF THIS RELEASE, AND THAT WITHOUT SUCH WAIVER, THIS
    RELEASE WOULD NOT HAVE BEEN ENTERED INTO BY THEM. EACH PARTY
    HERETO UNDERSTANDS THAT THE FACTS IN RESPECT OF WHICH THE RELEASES
    AND COVENANTS NOT TO SUE MADE IN THIS RELEASE ARE GD/EN MAY
    HEREAFTER TURN OUT TO BE OTHER THAN OR DIFFERENT FROM THE FACTS IN
    THAT CONNECTION NOW KNOWN OR BELIEVED BY IT OR HIM TO BE TRUE AND
    THAT IT OR HE MAY DISCOVER FACTS DIFFERENT, OR IN ADDITION TO, THOSE
    FACTS WHICH THEY NOW BELIEVE TO BE TRUE, AND EACH PARTY HERETO
    HEREBY, ON BEHALF OF ITSELF OR HIMSELF AND ITS OR HIS AFFILIATES,
    ACCEPTS AND ASSUMES THE RISK OF THE DISCOVERY OF NEW FACTS AND THE
    FACTS TURNING OUT TO BE DIFFERENT AND AGREES NO PARTY HERETO OR ANY
    OTHER RELEASEE W ANY CAPACITY HAS ANY DUTY TO DISCLOSE ANY FACTS
    (WHETHER MATERIAL OR IMMATERIAL, KNOWN OR UNKNOWN, SUSPECTED OR
    UNSUSPECTED) TO IT OR HIM OR ANY OTHER RELEASOR AND THAT THIS
    RELEASE SHALL BE AND REMAIN IN ALL RESPECTS EFFECTIVE AND NOT
    SUBIECT TO TERMINATION OR RESCISSION BY VIRTUE OF ANY SUCH
    DIFFERENCE IN FACTS OF THE DISCOVERY OF NEW FACTS, EVEN IF ANY FACTS
    WERE NOT DISCLOSED (WHETHER INTENTIONALLY, UNINTENTIONALLY OR
    OTHERWISE) BY ANY RELEASEE TO ANY RELEASOR, WHICH FACTS, IF KNOWN
    BY SUCH RELEASOR, MIGHT HAVE CAUSED ANY PARTY HERETO TO WHICH


    LAM901618.2




Confidential - Professional's Only BDCM0028457
               Case 13-50530-CSS           Doc 772-13      Filed 08/21/20      Page 50 of 53




    SUCH RELEASOR IS AFFILIATED NOT TO EXECUTE AND DELIVER THIS RELEASE.
    THE PARTIES INTENTIONALLY WAIVE AND RELINQUISH ALL RIGHTS AND
    BENEFITS UNDER ANY LAW OF ANY JURISDICTION PROVIDING TO THE
    CONTRARY, OR ANY PUBLIC POLICY THAT WOULD LIMIT OR RENDER VOID,
    VOIDABLE OR UNENFORCEABLE ANY PROVISION OF THE RELEASE CONTAINED
    IN THIS RELEASE. THE PARTIES HAVE INCLUDED THIS WAIVER OF CALIFORNIA
    CIVIL CODE SECTION 1542 IN THIS RELEASE IN ORDER TO PROCURE CERTAINTY
    IN THEIR AFFAIRS.

    EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES, ON
    BEHALF OF ITSELF AND ITS AFFILIATES, THAT NOTHING CONTAINED IN SECTION
    2 OF THIS AGREEMENT SHALL RELEASE OR DISCHARGE ANY OF THEM FROM THE
    LIABILITmS, DUTffiS AND OBLIGATIONS UNDERTAKEN OR ASSUMED UNDER
    THIS RELEASE, OR FROM ANY OTHER CLAIMS OTHER THAN THE RELEASED
     CLAIMS.

             3. Additional Acknowledgments and Agreements. Each of the Sponsors expressly
     acknowledges and agrees that the waivers, estoppels and releases in favor of Agent and each
    Lender contained in this Agreement shall not be constmed as an admission of any wrongdoing,
    liability or culpability on the part of Agent or any such Lender, or as an admission by Agent or
     any such Lender of the existence of any claims by any Credit Party or the Sponsors against
    Agent or any such Lender. Each of the Sponsors further acknowledges and agrees that, to the
     extent that any such claims exist, they are of a speculative nature so as to be incapable of
     objective valuation and that, to the extent that any such claims may exist and may have value,
     such value would constitute primarily "nuisance" value or "leverage" value in adversarial
     proceedings between such Agent or any such Lender. In any event, each of the Sponsors
     acknowledges and agrees that the value to such Sponsor of the covenants and agreements on the
     part of Agent and each Lender contained in this Agreement substantially and materially exceeds
     any and all value of any kind or nature whatsoever of any claims or other liabilities waived or
     released by such Sponsor hereunder.


             4. Sponsor Agreements. Each of the Sponsors hereby represents, warrants,
     covenants to and for the benefit of, and agrees with, the Agent and the Lenders that:


                  (a) none of the Restricted Sponsor Affiliates, directly or indirectly, hold any
     Obligation whether as a Lender or otherwise or have any voting rights (including the power to
    vote or direct voting) in respect of any Obligation or under the Credit Documents, nor have any
     such entities entered into, nor will any of the same during the Forbearance Period enter into
     either directly or indirectly, any contract, option, arrangement, understanding, relationship or
     otherwise which may result in any such Restricted Sponsor Affiliate directly or indirectly, either
     during the Forbearance Period or after the termination of the Forbearance Period:

                           (i) holding any Obligation or becoming a Lender, or

                           (ii) having any voting rights (including the power to vote or direct
             voting) under the Credit Documents, and




     LAU901618.2




Confidential - Professional's Only BDCM0028458
                   Case 13-50530-CSS        Doc 772-13       Filed 08/21/20       Page 51 of 53




                      (b) the Restricted Sponsor Affiliates shall not, during the Forbearance Period,
     directly or indirectly demand, accept or receive any of the following:


                            (i) any interest (other than interest paid in kind by adding to the
             principal balance of the Second Lien Term Loans) on or principal with respect to any of
             the Loans or any of the Second Lien Term Loans, or

                             (ii) any payment or other distribution from either of the Borrowers or
             any of their respective Subsidiaries (other than the reasonable and documented ordinary
             course out-of-pocket expenses of the Sponsors), pursuant to any Management Agreement
             or otherwise.


                     (c) (i) as of the date hereof, the Sponsors are the only Restricted Sponsor
     Affiliates that hold any portion of a Second Lien Term Loan as of the date hereof and (ii) as of
     the date hereof, the Sponsors hold Second Lien Term Loans in the aggregate principal amount of
     $20,000,000.

             5. Miscellaneous.


                      (a) The Sponsors agree to take such further action as the Agent shall
     reasonably request in connection herewith to evidence the agreements herein contained. This
     Agreement embodies the entire understanding and agreement between the parties hereto with
     respect to the subject matter hereof and supersedes all prior agreements, understandings and
     inducements, whether express or implied, oral or written, in respect of the matters which are the
     subject of this Agreement.


                     (b) Any provision of this Agreement held by a court of competent jurisdiction
     to be invalid or unenforceable shall not impair or invalidate the remainder of this Agreement and
     the effect thereof shall be confined to the provision so held to be invalid or unenforceable.


                      (c) This Agreement may be executed in any number of counterparts and by
     different parties hereto in separate counterparts, each of which, when so executed and delivered,
     shall be deemed to be an original and all of which counterparts, taken together, shall constitute
     but one and the same instrument. This Agreement shall be binding upon and inure to the benefit
     of the successors and permitted assigns of the parties hereto. This Agreement is solely for the
     benefit of the Agent, the Lenders and each of the other parties hereto and their respective
     successors and assigns, and no other Person shall have any right, benefit, priority or interest
     under, or because of the existence of, this Agreement. This Agreement shall be governed by, and
     constmed and enforced in accordance with, the internal laws of the State of New York. This
     Agreement may not be modified, altered or amended except by agreement in writing signed by
     all of the parties hereto. Each party hereto acknowledges that it has consulted with counsel and
     with such other expert advisors as it deemed necessary in connection with the negotiation,
     execution and delivery of this Agreement. This Agreement shall be constmed without regard to
     any presumption or rule requiring that it be construed against the party causing this Agreement
     or any part hereof to be drafted. This Agreement is not intended as, nor shall it be construed to
     create, a partnership or joint venture relationship between or among any of the parties.




     LAM901618.2




Confidential - Professional's Only BDCM0028459
                   Case 13-50530-CSS      Doc 772-13       Filed 08/21/20      Page 52 of 53




               (d) CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS
     BROUGHT AGAINST ANY SPONSOR ARISING OUT OF OR RELATING HERETO MAY
     BE BROUGHT W ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
     IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
     DELIVERING THIS AGREEMENT, EACH SPONSOR, FOR ITSELF AND IN
     CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
     AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
     SUCH COURTS; (B) WAF/ES ANY DEFENSE OF FORUM NON CONVENIENS; (C)
     AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
     SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
     RECEIPT REQUESTED, TO THE APPLICABLE SPONSOR AT THE FOLLOWING
     ADDRESS: C/0 THE YUCAIPA COMPANIES, LLC, 9130 WEST SUNSET BOULEVARD,
     LOS ANGELES, CALIFORNIA 90069; (D) AGREES THAT SERVICE AS PROVIDED IN
     CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
     THE APPLICABLE SPONSOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
     AM) OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
     RESPECT; AND (E) AGREES THAT AGENT AND LENDERS RETAIN THE RIGHT TO
     SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
     PROCEEDINGS AGAINST ANY SPONSOR IN THE COURTS OF ANY OTHER
     JURISDICTION.

                (e) MUTUAL WAIVER OF RIGHT OF JURY TRIAL. THE AGENT AND
     SPONSORS EACH HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION
     OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO:
     (A) THIS AGREEMENT OR ANY OF THE AGREEMENTS, INSTRUMENTS OR
     DOCUMENTS REFERRED TO HEREIN; OR (B) ANY OTHER PRESENT OR FUTURE
     INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THEM; (C) ANY CONDUCT,
     ACTS OR OMISSIONS OF THE AGENT, LENDERS OR SPONSORS OR ANY OF THEIR
     DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER
     PERSONS AFFDLIATED WITH THEM; IN EACH OF THE FOREGOING CASES,
     WHETHER IN CONTRACT OR TORT OR OTHERWISE.

                           [the balance of this page is intentionally left blank]




     LAM90161S.2




Confidential - Professional's Only BDCM0028460
                   Case 13-50530-CSS       Doc 772-13      Filed 08/21/20      Page 53 of 53




            IN WITNESS WHEREOF, the Agent and the Sponsors have caused this Agreement to
     be duly executed and sealed as of the date first above written by their respective duly authorized
     officers or other representatives.

                                          THE CIT GROUP/BUSINESS CREDIT, INC.,
                                          as ADMINISTRATIVE AGENT AND
                                          COLLATERAL AGENT




                                          By:_
                                          Name:
                                          Title:




                                          YUCAIPA AMERICAN ALLIANCE FUND I, LP



                                          By:_
                                          Name:
                                          Title:




                                          YUCAIPA AMERICAN ALLIANCE (PARALLEL)
                                          FUND I, LP



                                          By:_
                                          Name:
                                          Title:




     LAM901618.2
     64534.000030 EMF US 26249694v4




Confidential - Professional's Only BDCM0028461
